Exhibit 10.23

 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



CONFIDENTIAL



 



LICENSE AND SUPPLY AGREEMENT

 

This License and Supply Agreement (this “Agreement”), dated as of December 20th,
2017 (“Effective Date”), is made by and between Celsee, Inc. (“Celsee”), a
Delaware corporation having a business address at 46701 Commerce Center Dr.,
Plymouth, MI 48170, USA, and Zomedica Pharmaceuticals Corp. (“Zomedica”), a
Canadian corporation having a business address at 1250, 639 – 5th Avenue SW,
Calgary, Alberta, T2P 0M9 Canada. Each of Celsee and Zomedica may be referred to
herein as a “Party” or together as “Parties”.

 

WHEREAS:

 

A.Celsee has proprietary microfluid technology for processing samples and
isolating circulating tumour cells (“CTCs”) for Oncology/Immuno-Oncology life
science and clinical research applications including for diagnostic purposes and
develops, manufactures, and markets innovative, integrated microfluidic systems
for same.

 

B.Zomedica is a veterinary pharmaceutical and health care solutions company
creating innovative products for companion animals (canine, feline and equine)
including veterinary-approved drugs, novel drug-delivery technologies,
diagnostics, and which has expertise and know-how in developing products for
applications in the veterinary field.

 

C.Pursuant to the Collaborative Research Agreement of January 3, 2017, the Term
Sheet negotiated by the Parties and the Mutual Non-disclosure Agreement of
February 5, 2016, the Parties wish to enter into this Agreement to develop
consumable CTC assay materials for detection of companion animal cancers from
blood with such consumables consisting of at least the Celsee Immunochemistry
Consumable Package (without antibodies) and which may also include Zomedica
antibody sets and/or biomarkers (inclusive of antibodies, the “CTC Consumable
Package”).

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Agreement, the consideration given, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.Definitions

 

The following terms and their correlatives have the following meanings:

 

1.1              “Affiliate” means any corporation or other entity which
directly or indirectly controls, is controlled by or is under common control
with a Party, for so long as such control exists. For the purposes of this
Section 1.1 (“Affiliate”), “control” shall mean: (i) in the case of

 

 1  Confidential 



 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

any corporate entity, direct or indirect ownership of more than fifty percent
(50%) of the stock having the right to vote for the election of directors
thereof or (ii) in the case of any non-corporate entity, direct or indirect
ownership of more than fifty percent (50%) of the equity or income interest
therein.

 

1.2              “Agreement” has the meaning set forth in the Preamble and
includes this Agreement and any schedules, appendices and development plan(s).

 

1.3              “Arbitrator” has the meaning set forth in Section 15.4.

 

1.4              “Background Intellectual Property” means the Intellectual
Property created or Controlled by a Party prior to the Effective Date of this
Agreement.

 

1.5              “Bankruptcy Laws” has the meaning set forth in Section
13.3(b)(i).

 

1.6              “BIA” has the meaning set forth in Section 13.3(b)(i).

 

1.7              “Business Day” means any day that is not a Saturday, Sunday, or
statutory holiday in the state of Michigan.

 

1.8              “Calendar Quarter” means a quarter of the year, the first
Calendar Quarter ending March 31 of each year, the second on June 30 of each
year, the third on September 30 of each year and the fourth on December 31 of
each year.

 

1.9              “Calendar Year” means the calendar year, commencing at the
beginning of the first Calendar Quarter and ending the end of the fourth
Calendar Quarter.

 

1.10          “Celsee Controlled Patent Right” means a Patent Right that is
Controlled by Celsee.

 

1.11          “Celsee Controlled Technology” means Technology Controlled by
Celsee including Celsee Owned Intellectual Property, and Celsee Controlled
Patent Rights.

 

1.12          “Celsee Core Technology” means the Celsee CTC Platform Technology,
collectively with the Celsee Immunochemistry Consumable Package.

 

1.13          “Celsee’s CTC Platform Technology” means Celsee’s proprietary
instruments (e.g., [*]) and software and Technology related thereto.

 

1.14          “Celsee Immunochemistry Consumable Package” means the package of
proprietary immunochemistry consumables that Celsee has previously developed for
use with the Celsee CTC Platform Technology.

 

1.15          “Celsee Field” means all fields of use other than the Zomedica
Field, including all human health and human diagnostic applications, veterinary
research, and veterinary clinical diagnostics other than cancer.

 

 2  Confidential 



 



1.16          “Celsee Indemnitees” has the meaning set forth in Section 12.2.

 

1.17          “Celsee Owned Intellectual Property” is the Intellectual Property
owned by Celsee as set out in Section 8.2.

 

1.18          “Celsee Parties” has the meaning set forth in Section 12.1(a).

 

1.19          “CCAA” has the meaning set forth in Section 13.3(b)(i).

 

1.20          “Change of Control” means, with respect to a Party, (a) a merger,
reorganization, or consolidation of a Party with or into any Third Party, or any
other corporate reorganization involving such a Third Party, that results in
those persons or entities that are stockholders of a Party immediately prior
such merger, reorganization, or consolidation owning less than fifty percent
(50%) of the surviving entity’s voting power immediately after such merger,
reorganization, or consolidation, (b) a change in the legal or beneficial
ownership of fifty percent (50%) or more of the combined voting power of the
outstanding securities of a Party (whether in a single transaction or series of
related transactions), where immediately after giving effect to such change, the
legal or beneficial owner of more than fifty percent (50%) of the voting
securities of a Party is a Third Party or (c) the sale, transfer, lease, license
or other disposition to a Third Party of all or substantially all of a Party’s
business or assets to which this Agreement relates in one or a series of related
transactions; provided that a “Change of Control” shall not include any Change
of Control required by a government or the requirements of applicable Law or a
transaction or series of transactions undertaken principally undertaken for bona
fide equity financing purposes.

 

1.21          “Clinical Validation” means the successful testing by Zomedica
with at least one veterinary cancer type of the customized CTC Consumable
Package and Celsee Platform Technology for use in the Zomedica Field, across a
sample of sufficient size and rigor to support the diagnostic sensitivity and
specificity of the product for marketing purposes as determined by Zomedica in
its sole discretion.

 

1.22          “Collaboration Product” means a veterinary clinical cancer
diagnostic product developed pursuant to the Development Plan or this Agreement
including CTC Consumable Package(s) and Celsee’s CTC Platform Technology
modified or adapted for veterinary cancer diagnostics.

 

1.23          “Commercially Reasonable Efforts” of a Party means, with respect
to an obligation of a Party to accomplish an objective under this Agreement, the
efforts and resources comparable to those undertaken by a veterinary
pharmaceutical company of comparable size and resources in the case of Zomedica
or a biopharmaceutical or biotechnology company of comparable size and resources
in the case of Celsee relating to the research, development or commercialization
of a similar product owned by such company, or to which such company has
exclusive rights, with comparable market potential and is at a similar stage in
its lifecycle. For this purpose, all relevant factors, as measured by the facts
and circumstances at the time such efforts are due, shall be taken into account,
including, as applicable and without limitation, stage of development; efficacy
and safety relative to competitive products in the marketplace; actual or
anticipated Regulatory Approval; labeling; the nature and extent of market
exclusivity (including patent coverage, proprietary position and regulatory
exclusivity), product pricing and reimbursement; and the cost and time required
for and likelihood of obtaining Regulatory Approval and commercializing a
product.

 

 3  Confidential 



 



1.24          “Confidential Information” has the meaning set forth in Section
9.1 (Confidentiality; Exceptions).

 

1.25          “Contract Interest Rate” means the lesser of:

 

(a)                the Wall Street Journal prime rate of interest ; and

 

(b)               the maximum rate permitted by Michigan Law.

 

1.26          “Control” means, with respect to any Information, Patent Right or
other intellectual property right, the possession (whether by ownership or
license) by a Party or its Affiliate of the conditional or unconditional ability
to grant to the other Party access, ownership, a license or a sublicense as
required herein (including without limitation pursuant to a power of attorney)
to such Information, Patent Right, or other intellectual property right without
violating the terms of any agreement or other arrangement with any Third Party
in existence as of the Effective Date. In the case that the ability to grant is
conditional (as with certain sublicenses), Control will require that the other
Party be able to and agrees to satisfy such condition(s).

 

1.27          “Covers” or “Covering”, with reference to a Patent Right, means
that the making, using, selling, offering for sale or importing of a composition
of matter, process or other material or practice of a claimed method would, but
for ownership of or a license under such Patent Right, comprise an infringement
(including contributory or inducement) of a Valid Claim (or, if such Valid Claim
has not issued, if such Valid Claim were to issue), within such Patent Right in
the country in which such activity occurs.

 

1.28          “CTC Consumable Package” means a package of CTC assay consumables
for detection of veterinary cancers from blood, with such kits consisting of at
least the Celsee Immunochemistry Consumable Package (with reagents optimized for
veterinary use and without antibodies), and which may also include Zomedica
antibody sets and/or biomarkers and designed to run on Celsee’s CTC Platform
Technology as modified for the veterinary cancer diagnostics market.

 

1.29          “Companion Animal” as used herein means canines (dog), felines
(cat) and equines (horses).

 

1.30          “Cost of Manufacture” means the direct (materials, labor, freight,
quality testing) and indirect (production facility costs such as utilities, and
equipment depreciation) costs without mark up incurred by Celsee in
manufacturing the Celsee Immunochemistry Consumable Package.

 

1.31          “Development” or “Develop” means non-clinical and clinical
development activities pertaining to a Collaboration Product, including, but not
limited to, antibody identification and testing, protocol optimization, software
optimization, process and manufacturing development, quality assurance and
quality control development, statistical analysis, and clinical studies.

 

 4  Confidential 



 



1.32          “Development Plan Budget” has the meaning set forth in
Section 2.1.

 

1.33          “Development Plan” means the written plan for Developing and
validating Collaboration Products, as set forth in the Development Plan
Schedule, Schedule A, attached hereto, and which may be amended from time to
time in accordance with the terms of this Agreement.

 

1.34          “Dispute” has the meaning set forth in Section 14.1.

 

1.35          “Dollars” means U.S. Dollars, and “$” shall be interpreted
accordingly.

 

1.36          “Effective Date” has the meaning set forth in the Preamble.

 

1.37          “Force Majeure” has the meaning set forth in Section 15.7 (Force
Majeure).

 

1.38          “Indemnified Party” has the meaning set forth in Section 12.3.

 

1.39          “Indemnifying Party” has the meaning set forth in Section 12.3.

 

1.40          “Indemnify” has the meaning set forth in Section 12.1.

 

1.41          “Information” means all information not generally known to the
public, including tangible and intangible techniques, technology, practices,
trade secrets, inventions (whether patentable or not), methods, knowledge,
know-how, conclusions, skill, experience, test data and results (including
pharmacological, toxicological, manufacturing, and clinical test data and
results), analytical and quality control data, results or descriptions, software
and algorithms, including works of authorship and copyrights.

 

1.42          “Insolvency Event” has the meaning set forth in Section 13.3(a).

 

1.43          “Insolvent Party” has the meaning set forth in Section
13.3(b)(iii).

 

1.44          “Intellectual Property” means Patent Rights, trade secrets,
copyrights (and associated moral rights), trade-marks (and associated goodwill),
industrial designs, domain names, Know-How and other forms of proprietary or
industrial rights pertaining to inventions, original works and other forms of
intellectual property.

 

1.45          “Know-How” means all techniques, technical information, technology
practices, research tools and platforms, trade secrets, inventions (whether
patentable or not), methods, processes of manufacture, methods for isolation of
CTCs, data and results (including pharmacological, toxicological and preclinical
and clinical test data and results), analytical and quality control data,
software including in source code or object code form) and algorithms now or
hereafter Controlled by the Parties.

 

 5  Confidential 



 



1.46          “Law” means, individually and collectively, any and all applicable
laws, statutes, regulations, treaties, judgments, decrees, ordinances, rules,
rulings, directives, and administrative circulars, (and whether or not having
the force of law) all applicable consents, approvals, by-laws, permits,
authorizations, guidelines, orders and policies of any kind whatsoever of any
governmental authority or Regulatory Authority within the applicable
jurisdiction.

 

1.47          “Losses” has the meaning set forth Section 12.1.

 

1.48          “Materials” means any tangible instrument, property, chemical or
biological material.

 

1.49          “Party” and “Parties” has the meaning set forth in the Preamble.

 

1.50          “Patent Right” means any and all rights in patents which are
defined as:

 

(a)                patents;

 

(b)               pending patent applications, including, all provisional
applications, substitutions, continuations, continuations-in-part, divisions and
renewals and all patents granted thereon;

 

(c)                all patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including, supplementary protection certificates or the equivalent
thereof;

 

(d)               inventor’s certificates;

 

(e)                any other form of government-issued right substantially
similar to any of the foregoing; and

 

(f)                all U.S. and foreign counterparts of any of the foregoing,
collectively, (a) to (f) being “Patents”.

 

1.51          “Post Term Period” has the meaning in Section 13.5.

 

1.52          “Prosecution and Maintenance” means, with respect to a Patent
Right, the preparing, filing, and prosecuting of patent applications and
maintenance of patents, as well as re-examinations, and reissues, with respect
to such patents, together with the conduct of interferences and the defense of
oppositions with respect to the particular patent application or patent; and
“Prosecute and Maintain” have the correlative meaning.

 

1.53          “Regulatory Approval” means all approvals (including any
applicable governmental price and reimbursement approvals), licenses,
registrations, and authorizations of any federal, national, multinational,
state, provincial or local Regulatory Authority, department, bureau and other
governmental entity that are necessary and sufficient for the marketing and sale
of a product or associated activities in a country or group of countries in the
Territory. Regulatory Approval includes any required pricing and reimbursement
approval for the Collaboration Product.

 

 6  Confidential 



 



1.54          “Regulatory Authority” means, with respect to a country, the
regulatory authority or regulatory authorities of such country with authority
over this Agreement and activities contemplated hereunder including the testing,
manufacture, use, storage, importation, promotion, marketing, pricing or sale of
a diagnostic product or Collaboration Product in such country.

 

1.55          “Senior Executives” has the meaning set forth in Section 14.1.

 

1.56          “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon).

 

1.57          “Technology” as used herein includes all Intellectual Property and
associated Rights, all Information, Confidential Information, Know-How and
Materials.

 

1.58          “Term” has the meaning set forth in Section 13.1.

 

1.59          “Territory” means the world.

 

1.60          “Third Party Claim” has the meaning set forth in Section 12.1.

 

1.61          “Third Party” means any entity other than a Party or an Affiliate
of a Party.

 

1.62          “United States” or “U.S.” means the United States of America,
including its territories and possessions, the District of Columbia and Puerto
Rico.

 

1.63          “Valid Claim” means, with respect to a particular country:

 

(a)                any claim of an issued and unexpired Patent Rights in such
country that:

 

(i)                 has not been held permanently revoked, unenforceable or
invalid by a decision of a court or governmental agency of competent
jurisdiction, which decision is unappealable or unappealed within the time
allowed for appeal; and

 

(ii)               has not been abandoned, disclaimed, denied or admitted to be
invalid or unenforceable through reissue or disclaimer or otherwise in such
country; or

 

(iii)             a claim of a pending patent application where such claim has
been pending for a period of ten (10) years or less.

 

1.64          “VAT” means the goods and services tax and the harmonized sales
tax or other value added tax imposed by Applicable Laws.

 

1.65          “Zomedica” shall have the meaning set forth in the Preamble.

 

1.66          “Zomedica Field” means all veterinary cancer diagnostic
applications, including but not limited to Companion Animals.

 

1.67          “Zomedica Owned Intellectual Property” means Intellectual Property
owned by Zomedica as noted in Section 8.

 

 7  Confidential 



 



1.68          “Zomedica Indemnitees” has the meaning set forth in Section 12.1.

 

1.69          “Zomedica Parties” has the meaning set forth in Section 12.2(a).

 

1.70          “Schedules” The following schedules are (or will be once agreed to
between the Parties) attached to and form part of this Agreement:

 

Schedule A – Development Plan and Budget

 

Schedule B – Celsee Patent Rights

 

Schedule C – Compliance Schedule/Code of Conduct

 

Schedule D – Customer Service Agreement

 

Schedule E – Quality Control

 

Schedule F – Private Placement And Registration Rights Rider

 

1.71          Construction.

 

(a)                The definitions of the terms herein apply equally to the
singular and plural forms of the terms defined.

 

(b)               Whenever the context may require, any pronoun includes the
corresponding masculine, feminine and neuter forms.

 

(c)                The words “include”, “includes” and “including” are deemed to
be followed by the phrase “without limitation.”

 

(d)               The word “will” is construed to have the same meaning and
effect as the word “shall.”

 

(e)                Unless the context requires otherwise,

 

(i)                 any definition of or reference to any agreement, instrument
or other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein),

 

(ii)               any reference to any Laws herein will be construed as
referring to such Laws as from time to time enacted, repealed or amended, any
reference herein to any person will be construed to include the person’s
permitted successors and assigns,

 

(iii)             the words “herein”, “hereof” and “hereunder”, and words of
similar import, will be construed to refer to this Agreement in its entirety and
not to any particular provision hereof, and

 

 8  Confidential 



 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

(iv)             all references herein to Articles, Sections or Schedules,
unless otherwise specifically provided, will be construed to refer to Articles,
Sections or Schedules of this Agreement.

 

2.Development Plan

 

2.1              Development Plan and Development Plan Budget. The Development
Plan is attached hereto as Schedule A. The Development Plan sets forth the
obligations, milestones, development timing and a detailed budget of the
financial commitments of each of the Parties for same (such budget, the
“Development Plan Budget”) in connection with the development of Collaboration
Products and modifications to the Celsee CTC Platform Technology necessary to
run veterinary clinical cancer diagnostic tests using the CTC Consumable
Package(s). The Development Plan also sets forth the obligations of each of the
Parties in terms of:

 

[*]

 

2.2              Development Plan Project Management. The Parties shall each
perform the activities allocated to it in accordance with the Development Plan.

 

(a)                Designation of Representatives. Stephanie Morley of Zomedica
and Kalyan Handique of Celsee will be the initial “Project Coordinators” under
this Agreement. The Project Coordinators will be responsible for day-to-day
communications between the Parties regarding the subject matter of this
Agreement. Either Party may change its Project Coordinator at any time and from
time to time by giving the other Party written notice.

 

(b)               Responsibilities of Project Coordinators. Each Project
Coordinator will be responsible for: (a) monitoring the schedules and progress
of work under the Development Plan and this Agreement; (b) receiving and
submitting requests for information and/or assistance; (c) determining whether a
request he or she receives for information and/or assistance from the other
Project Coordinator is necessary for the other Parties to complete a specific
project; (d) supervising and recording the exchange of confidential information.

 

(c)                Meetings. The Project Coordinators will meet as necessary
(but at least bi-monthly) to discuss the progress of the development effort and,
if applicable, to exchange information regarding the Development Plan.

 

2.3              Changes to Development Plan. If the parties mutually determine
that the development undertaking contemplated by the Development Plan is not
technically or commercially feasible, the Development Plan may be subject to
change based on scientific, technology or marketing considerations. In such
event, the Parties agree to negotiate in good faith and in a reasonable manner
to reach agreement on any such changes. Any material changes to the Development
Plan must be agreed to by both Parties. If the Parties are unable to agree on
changes to the Development Plan, the matter shall be resolved in accordance with
Dispute Resolution set forth in Section 15.

 

 9  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

2.4              Diligence. Each Party shall use Commercially Reasonable Efforts
to perform (itself or through its Affiliates or by permitted subcontracting) its
respective obligations under the Development Plan, and shall reasonably
cooperate with and provide reasonable support (at the other Party’s expense) to
the other Party in such other Party’s performance of its responsibilities under
the Development Plan. The Parties acknowledge and agree, however, that no
outcome or success is or can be assured and that failure to achieve desired
results do not in and of itself constitute a breach or default of any obligation
in this Agreement.

 

2.5              Personnel. Each Party agrees that it shall assign qualified
employees, consultants, and subcontractors to perform the research and
development tasks that have been assigned to it under the Development Plan. Each
Party shall cause all (i) employees to be subject to confidentiality and
proprietary invention agreements or policies at least as restrictive as the
terms set forth in this Agreement and (ii) all non-employee persons and entities
performing work under this Agreement or the Development Plan on such Party’s
behalf to execute a confidentiality and proprietary rights agreement in a form
that is consistent with the agreements in effect between the Parties. All such
research and development work to be performed by a Party shall take place at
said Party’s principal place of business or at such other location as said Party
deems advisable. Each Party will be responsible for any compensation or payment
to its employees, contractors or agents in connection with the invention of any
Patent Right or other Intellectual Property. In performing their activities
hereunder, each Party shall comply with the Compliance Schedule/Code of Conduct
attached as Schedule C and incorporated by reference herein.

 

2.6              Equipment. Except as expressly stated in the Development Plan,
each Party shall be responsible for obtaining all laboratory and production
equipment, computers, software, machinery, and supplies that it shall require to
perform its tasks under the Development Plan. All equipment or instruments will
be owned, and title will be retained, by the Party who provided such equipment
or instruments in connection with the Development Plan.

 

2.7              Reporting. The Parties agree that they shall use Commercially
Reasonable Efforts to inform each other as soon as possible of events that may
materially affect the timetable for completion of assigned tasks under the
Development Plan. When a Party anticipates a delay, said Party will inform the
other Parties by telephone, facsimile, or electronic transmission of the
reasons, the milestones affected and the proposed new dates.

 

2.8              Exclusivity. During the Term or in the event this Agreement is
terminated by Zomedica as a result of an uncured material breach by Celsee
pursuant to Section 13.2(a)(i) for a period of [*] thereafter, Celsee and its
Affiliates shall not, directly or indirectly, without the prior written consent
of Zomedica:

 

(a)                conduct or continue any research or development of any new or
existing products for use in Zomedica’s Field, alone or in collaboration with or
for the benefit of any

 

 10  Confidential 



 



(b)               Third Party (including any governmental agency) for the
purposes of commercialization, use, manufacture or distribution of Celsee
Immunochemistry Consumable Packages in the Zomedica Field; provided however that
this prohibition shall not apply solely to research in the Zomedica Field
conducted pursuant to funding received from government grants;

 

(c)                except pursuant to the Development Plan, Develop or
commercialize any product in the Zomedica Field, alone or in collaboration with
or for the benefit of any Third Party (including any governmental agency);

 

(d)               collaborate with, license, enable or otherwise authorize or
grant rights to any Third Party to use, develop, commercialize or manufacture
products in the Zomedica Field, other than Third Party subcontractors to the
extent permitted under Section 2.9, or enter into any agreement, amendment to an
existing agreement or option to do any of the same; or

 

(e)                grant any right to any Third Party in the Zomedica Field that
would impair or conflict in any way with any of the rights granted to Zomedica
under this Agreement; and

 

(f)                notwithstanding any of the foregoing and for clarity, subject
to Section 9.1(b) and Section 9.2, Celsee, its Affiliates, and all other
non-profit academic research institutions with whom it may contract from time to
time, shall not be restricted from conducting any non-clinical Development
activities for non-commercial purposes or for profit research with contract
research organizations for the sole purpose to develop and commercialize
products outside the Zomedica Field, including veterinary research, veterinary
clinical diagnostics for indications other than cancer, and human clinical
research.

 

2.9              Permitted Subcontracting.

 

(a)                Each Party may subcontract any of its activities to be
performed under the Development Plan to a Third Party or to an Affiliate of the
Party, provided that any such Third Party or Affiliate shall have entered into a
written agreement with such Party that includes terms and conditions protecting
and limiting use and disclosure of Confidential Information, Materials and
Information of the other Party at least to the same extent as under this
Agreement or, in the case of such Affiliate, such Affiliate is subject to
similar obligations of non-use and non-disclosure, and requiring such Third
Party or Affiliate, as applicable, and its employees, contractors and agents to
grant such Party Control in and to any Patent Rights, Information and Materials
created, conceived or reduced to practice in connection with the performance of
any such subcontracted activities.

 

(b)               Each Party shall remain responsible and liable for the
performance by its Affiliates and subcontractors of its obligations hereunder,
and shall cause its Affiliates and subcontractors to comply with the provisions
of this Agreement, including, causing such Third Parties to make any and all
assignments of intellectual property rights generated in carrying out a Party’s
obligation in accordance with the terms of this Agreement.

 

2.10          Records. Each Party shall maintain, or cause to be maintained,
records of its activities under the Development Plan in sufficient detail and in
good scientific manner appropriate for scientific, patent and regulatory
purposes, which shall properly reflect all work included in the Development Plan
consistent with its internal procedures and policies.

 

 11  Confidential 



 



2.11          Materials. Each Party may furnish to the other Party, as
reasonably required, samples of Materials. The Party receiving any Materials
shall not distribute or otherwise allow the release of Materials to any Third
Party, except for subcontracting, in each case as permitted hereunder. All
Materials delivered to the receiving Party are provided “AS IS”, shall be used
in compliance with all Laws, shall be used solely for the purposes of carrying
out the Development Plan and for no other purpose and shall be used with
prudence and appropriate caution in any experimental work because not all of
their characteristics may be known. In regard to the transfer of any Material
between the Parties, unless specifically stated otherwise by the transferor as a
condition to a voluntary transfer, such transfer of Material will not be a
transfer of ownership to the transferee of the physical sample being
transferred. Such transfer will not exhaust intellectual property rights
attached to such Material.

 

3.Regulatory Matters

 

3.1              Zomedica shall:

 

(a)                be responsible at Zomedica’s expense for all Clinical
Validations, regulatory interactions and commercialization activities (including
sale and use of Celsee CTC Platform Technology and CTC Consumable Package(s))
with respect to the Collaboration Product(s) in the Zomedica Field in the United
States and other countries in the Territory as may be required, including
establishing and maintaining the global safety database of adverse events and
relevant safety information in the Field for the Collaboration Product(s),
communications and meetings with Regulatory Authorities, seeking and obtaining
any necessary Regulatory Approvals (including pricing approvals); and

 

(b)               own all regulatory filings relating to Collaboration
Product(s).

 

(c)                share the data from Clinical Validations with Celsee for
Celsee’s internal use only. Such data shall be considered proprietary Zomedica
information, and will be subject to any and all confidentiality obligations
governing use of confidential information by the parties.

 

3.2              Celsee shall:

 

(a)                provide Zomedica with all necessary documents and information
regarding Celsee products, Celsee Immunochemistry Consumable Package(s), Celsee
Platform Technology and such other documents and information reasonably
requested by Zomedica and will provide reasonable assistance in completing
Clinical Validation processes and obtaining any necessary regulatory approvals,
including by maintaining a consistent or ‘locked’ design for the Collaboration
Products during the validation process(es);

 

(b)               shall comply with all Laws regarding same including all GMP
and GCP requirements and maintain any Regulatory Approvals (including any site
licenses) in good standing so as to enable it to perform its obligations under
this Agreement including but not limited to the manufacture of the Collaboration
Products and Celsee Platform Technology.

 

 12  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

4.Manufacturing and Supply

 

4.1              Branding: The Collaboration Product will display branding
determined by Zomedica for the veterinary diagnostics market. To the extent
possible and as allowed by applicable Laws, Celsee’s brand will also be
displayed on the Collaboration Product components.

 

4.2              Manufacturing and Product Supply:

 

(a)                During the Term, Celsee shall exclusively supply (and
Zomedica will purchase exclusively from Celsee) the Collaboration Products for
resale to customers of Zomedica solely for use in the Zomedica Field.

 

(b)               Zomedica shall issue to Celsee from time to time, purchase
orders which shall confirm the quantity and shipping arrangement for the
Collaboration Products. This Agreement shall contain all terms and conditions
regarding the sale of Collaboration Products and any terms in Zomedica’s
purchase orders which are inconsistent with the terms of this Agreement shall be
of no force and effect. Delivery Dates for the Collaboration Products will be
[*] and for the CTC Consumable Package will be [*] after the purchase order is
delivered to Celsee. Zomedica shall be responsible for supply of the antibody
cocktail or biomarkers, if any, for inclusion in the CTC Consumable Package used
in the Collaboration Products at no cost to Celsee. Zomedica shall be
responsible for sales of Collaboration Products to customers, for invoicing
customers and for collecting receivables related to Collaboration Products in a
timely fashion. All undisputed invoices for Collaboration Products shall be
provided by Celsee to Zomedica following product shipment and shall be due and
payable in full within [*] of the date the invoice is received.

 

(c)                Celsee will manufacture and supply the Collaboration Products
at agreed upon supply prices as noted in Section 7.4 to Zomedica, which shall be
subject to adjustment as provided in this Agreement. All Collaboration Products
shall be manufactured in accordance with Applicable Laws including cGMP and meet
all specifications for the Collaboration Products.

 

(d)               Within 30 days of the effective date and [*] prior to the
commencement of each calendar quarter during the Term and the Post Term Period,
Zomedica shall provide a rolling 12 month forecast of its supply requirements
for Collaboration Products (the “Forecast”) and shall be obligated to purchase
the forecasted amounts of the Celsee Platform equipment and CTC Consumable
Package for the most recent [*] of the Forecast (such three months being
referred to as the “Binding Forecast”). Celsee shall at all times maintain
sufficient capacity to meet all supply requirements of Zomedica and its
customers for the Collaboration Products based on Binding Forecast. Celsee shall
not be obligated to supply the Collaboration Products, CTC Platform or CTC
Consumable Packages in excess of [*] of Binding Forecast amounts, but will use
Commercially Reasonable Efforts to meet any such additional supply requirements.
Celsee shall promptly notify Zomedica in writing if at any time Celsee has
reason to believe (i) that it will not be able to fill a purchase order in
accordance with the delivery schedule specified therein and pursuant to the
terms of this Agreement or (ii) supply Collaboration Products, the Celsee
Platform equipment or CTC Consumable Package in satisfaction of the most recent
Binding Forecast which notice in either event shall provide Zomedica with
information on the extent of the expected shortfall. Upon receipt of such
notice, the Parties shall immediately meet and work together in good faith to
identify an appropriate resolution to the supply shortfall.

 

 13  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



(e)                Zomedica shall have [*] business days from receipt of each
delivery of Collaboration Products to inspect the delivery for a shortfall, and
to inspect the Collaboration Products packaging for visible defects. Zomedica
may notify Celsee of a shortfall, or reject visibly defective Collaboration
Products, within [*] days of such inspection. Upon notice to Celsee of a
shortfall or defect, Celsee shall deliver the shortfall amount as soon as
commercially possible. Zomedica may request expedited (e.g., overnight) shipment
of such shortfall delivery and Celsee shall be responsible for the cost of such
expedited shipment.

 

(f)                Celsee shall package the Collaboration Products in containers
suitable to ensure that the Collaboration Products will not be damaged in the
ordinary course of delivery. Shipment shall be made EXW Celsee’s dock. Celsee
shall arrange for the shipment of the Collaboration Products to Zomedica in
accordance with Zomedica’s instructions (e.g., use of Zomedica’s freight
account, insurance, etc.), and Zomedica shall pay the cost of shipping as
reflected in the corresponding Collaboration Products invoice. Celsee will
perform, at Celsee’s expense, quality control testing on all Collaboration
Products in accordance with normal industry standards, as detailed in Schedule
E. Contemporaneous with each shipment of Collaboration Products hereunder,
Supplier will provide Company with a Certificate of Analysis with respect to
such Collaboration Product confirming that the Collaboration Products have
undergone quality control testing.

 

(g)               Celsee shall promptly notify Zomedica of any anticipated
changes to the Collaboration Products or any components thereof, and shall also
notify Zomedica of proposed changes to the Quality Control processes documented
in Schedule E. The Parties shall use commercially reasonable efforts to
accommodate and integrate any necessary changes, with the goal of minimizing the
commercial impact on the Collaboration Products.

 

5.Marketing, Customer and Product Support

 

5.1              Zomedica will be solely responsible for marketing the
Collaboration Products in the Zomedica Field.

 

5.2              Zomedica will be responsible for warehousing of the
Collaboration Products inventory, and for sales of and shipping of such products
to end customers. The Parties understand and agree that, Celsee’s warehouse will
be available for inventory until [*] following the transfer by Celsee to an
automated manufacturing process.

 

5.3              Once a product is sold to a customer, Zomedica will be
responsible for providing training and first-tier customer support. Celsee will
provide training to necessary Zomedica employees, as well as materials to be
used in providing training for Zomedica customers. Any Collaboration Product or
software-related support in the United States will be provided by Celsee without
charge, with the parties’ specific support responsibilities as enumerated in
Schedule D. Celsee will provide necessary training at an agreed rate to Zomedica
distributors outside the United States.

 

 14  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



5.4              Warranty and Limitations.

 

(a)                Limited Warranty. Celsee shall be responsible for all
warranty work, refunds and repairs with respect to the CTC Platform and shall be
entitled to retain all revenues from extended warranty or service contracts in
the United States between Celsee and any customers of Zomedica. Celsee warrants
all instruments and Collaboration Products will be free from defects in
materials or workmanship under normal use for a period of [*] from shipment to
Zomedica and all consumables will be free from defects in materials or
workmanship under normal use and proper storage conditions for [*] from shipment
to Zomedica or the stated Celsee shelf life for consumables. The warranty shall
not apply to any defects directly attributable to antibody sets or biomarkers
provided by Zomedica. In addition, the warranty shall not apply to any
Collaboration Product used for a purpose or in a manner for which it was not
intended, which is not used in accordance with instructions for use, which is
altered in any way, or which is subject to misuse, negligence, accident or
neglect. Celsee’s obligation with respect to this warranty is limited to the
replacement of defective Collaboration Products after inspection and
verification of such defects. Zomedica will responsible to the customer for any
warranty beyond the warranty provided herein.

 

(b)               Celsee’s warranty obligations under this Section 5.4 are
subject to Zomedica’s compliance with the following procedures:

 

(i)                 The Products are sold by Zomedica in the Zomedica Field.

 

(ii)               Upon identification of a defect covered under Celsee’s
warranty, Zomedica will notify Celsee of the product SKU and lot number of the
allegedly defective Collaboration Product with a description of the problem or
defect.

 

(iii)             Celsee shall notify Zomedica if the allegedly defective
Collaboration Product should be returned and, if so, will issue a Celsee return
merchandise authorization (RMA) number with respect to the claim.

 

(iv)             Any items returned to Celsee under warranty pursuant to an RMA
are to be sent freight prepaid. In the event that Celsee determines that the
Collaboration Product need not be returned, the Collaboration Product shall be
destroyed by Zomedica or the customer.

 

(v)               Celsee shall provide replacement of the returned Collaboration
Products that are determined to be defective, in Celsee’s sole discretion, at no
charge to Customer.

 

 15  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



5.5              Additional extended warranties in United States can be
purchased from Celsee at [*] per instrument per year. Extended warranties
outside the United States will be the responsibilities of Zomedica or its
distributors, with any necessary training to be provided by Celsee. Zomedica
shall be responsible for any warranties given to its customers beyond those in
Section 5.4. All customer warranties shall contain customary limitations of
liability and damage limitations protecting both Zomedica and Celsee.

 

5.6              Replacement parts for warranty work performed outside of the
U.S. will be provided by Celsee, with the requirement that any defective parts
shall be returned to Celsee as part of the warranty/repair process.

 

6.License Grants

 

6.1              During the Term and the Post Term Period of the Agreement, each
Party grants to the other a non-exclusive license for the Territory in their
respective Intellectual Property to the extent necessary to perform their
respective obligations under the Development Plan and to develop and manufacture
Collaboration Product(s) and for no other purposes.

 

6.2              During the Term of this Agreement, Celsee herein grants
Zomedica an exclusive (other than during the Post Term Period detailed in
Section 13.5 or as otherwise expressly set forth herein) license in the
Territory (even as to Celsee) to all Celsee Controlled Technology related to the
Collaboration Product(s), including the Celsee CTC Platform Technology and CTC
Consumable Package(s), to commercialize, Develop or otherwise exploit, market,
sell and distribute of same solely in connection with the Collaboration Products
in the Zomedica Field for veterinary cancer clinical diagnostics. For clarity,
any other field of use or applications other than cancer (veterinary or human),
veterinary research or human clinical research is excluded from this license.

 

7.Payments

 

7.1              Execution and Milestone Payments.

 

(a)                Within [*] business days of execution of the Agreement,
Zomedica shall make payments to Celsee as follows:

 

(i)                 A lump-sum one-time cash payment of $250,000 in
consideration of Celsee’s efforts toward [*]

 

(ii)               A second lump-sum one-time cash payment of $250,000 to assist
Celsee in [*]

 

(iii)             A lump-sum one-time payment of $250,000, with such payment to
be in the form of common shares in Zomedica. The number of common shares to be
issued to Celsee shall be determined by the following formula: number of common
shares = $250,000/volume-weighted average price of Zomedica stock over the
previous 10 days. This price shall be measured on the NYSE American exchange.

 

 16  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



(b)               In addition, Zomedica will pay to Celsee the following amounts
upon achievement of the following milestones:

 

(i)                 Upon completion of product development [*] as determined by
Zomedica in its sole discretion, Zomedica will (x) make a one-time payment of
$250,000 to Celsee, with such payment to be in the form of common shares in
Zomedica. The number of common shares to be issued will be determined in
accordance with the formula in Section 8.1(a)(iii) above and (y) make an
additional one-time payment of $250,000 in cash to Celsee. The payments
hereunder shall be made within [*] days of the date of completion of the payment
milestone.

 

(ii)               Upon successful completion of the transfer by Celsee to a
streamlined manufacturing process [*] for the Collaboration Product as
determined by Zomedica in its sole discretion, Zomedica will (x) make a one time
payment of $250,000 to Celsee, with such payment to be in the form of common
shares in Zomedica. The number of common shares to be issued will be determined
in accordance with the formula in Section 8.1(a)(iii) above and (y) an
additional one time payment of $250,000 in cash to Celsee upon achievement of
this milestone. The payments hereunder shall be made within ten (10) days of the
date of completion of the payment milestone.

 

7.2              Registration of Securities.

 

(a)                The securities to be issued in the agreement have not been
registered under the Securities Act of 1933, as amended, or state securities
laws and may not be offered or sold in the United States absent registration
with the Securities and Exchange Commission or an applicable exemption from such
registration requirements. Notwithstanding the foregoing, the Company shall file
a registration statement to register securities from this agreement for resale
in the United States, including the shares of common stock issuable upon
achievement of certain milestones, in the time and manner as set forth in
Schedule F attached hereto and incorporated herein by this reference and perform
certain other covenants as set forth in such Schedule F.

 

7.3              Change of Control.

 

(a)                In the event of Zomedica Change of Control or the
acquisition, sale or other assignment of all or substantially all of the
Zomedica business to which the Agreement relates, all achieved milestones and
other payments and stock issuance payable under this Section 7.1 which have not
yet been paid shall become immediately due upon the closing of such transaction.
For the avoidance of doubt, any milestones not yet achieved as of the Change of
Control will be paid if and only if such milestones are met in accordance with
the terms of this Agreement, provided, (i) the surviving entity in the Change of
Control assumes all obligations of Zomedica under this Agreement and (ii) if
Zomedica no longer exists as a public traded company following such Change of
Control, all payments otherwise payable in the form of Zomedica common stock
shall instead be paid to Celsee in U.S. dollars.

 

 17  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



7.4              Payments for Supply

 

(a)                Supply Prices (all figures subject to adjustments, if any, as
defined in the Agreement)

 

(i)                 Celsee CTC Platform Technology shall be supplied to Zomedica
at a [*] markup over Celsee’s Cost to Manufacture.

 

(ii)               Celsee Immunochemistry Consumable Packages shall be supplied
to Zomedica according to the following schedule:

 

(A)             Beginning on the date of execution of the Agreement, all Celsee
Immunochemistry Consumable Packages shall be supplied at a per-package price
equating to a [*] markup per test over Celsee’s Cost to Manufacture;

 

(B)              Beginning in the first quarter after Celsee has established a
Cost to Manufacture for the Celsee Immunochemistry Package equating to [*] per
test or below, according to the accounting to be provided in Section 8.2(a), all
Celsee Immunochemistry Consumable Packages shall be supplied at a per-package
price equating to a [*] markup per test over Celsee’s Cost to Manufacture;

 

(C)              Beginning in the first quarter after Celsee has established a
Cost to Manufacture of [*] per test or below according to the accounting to be
provided in Section 8.2(a), all Celsee Immunochemistry Consumable Package shall
be supplied at a per-package price equating to a [*] markup per test over
Celsee’s Cost to Manufacture.

 

(D)             Cost of Manufacture. Celsee shall provide an accounting of its
Cost to Manufacture for the CTC Platform Technology and Celsee Immunochemistry
Consumable Package at the beginning of each Calendar Quarter, which accounting
shall be used in the calculation of the supply pricing for that quarter. Such
accounting shall be adjusted to reflect actual Cost to Manufacture at the end of
each calendar quarter for purposes of Collaboration Product pricing for the next
succeeding quarter.

 

Records and Audits. Celsee shall keep (and shall cause its Affiliates and
sublicensees and subcontractors to keep) complete and accurate books and records
of accounting pertaining to the amounts due and payable and or any applicable
costs and expenses hereunder, including the Cost of Manufacture in sufficient
detail to permit Zomedica to confirm accuracy of all payments due hereunder. For
the seven (7) years following the later of (a) the termination of this Agreement
in accordance with its terms and (b) the completion of the Development Plan,
such books and records of accounting shall be kept at each of their principal
place of business and no more than once per Calendar Year (unless Zomedica is
required to respond to or by a Government

 

 18  Confidential 



 



Authority) will be open for inspection during normal business hours and upon
prior written notice by an independent certified accountant selected by Zomedica
at Zomedica’s expense, and which is reasonably acceptable to Celsee, for
inspecting the Cost of Manufacture and expenditure under the payments made by
Zomedica under this Agreement. Such accountant shall have executed and delivered
to Celsee, a customary confidentiality agreement as reasonably requested by
Celsee. The results of such inspection, if any, will be shared by the accountant
with Zomedica and Celsee at either of Celsee’s or Zomedica’s request, and are
binding on both Zomedica and Celsee. If errors of 5% or more in Zomedica’s favor
are discovered as a result of such audit, Celsee shall reimburse Zomedica for
the expense of such audit and pay the deficiency together with interest on past
due amounts at the Contract Interest Rate per annum immediately.

 

7.5              Currency Used and Exchange Rates. All currency amounts in this
Agreement are expressed in US Dollars and all payments to be made by Zomedica to
Celsee under this Agreement shall be made in US Dollars by wire transfer in
immediately available funds to a bank and account designated Celsee herein. When
conversion of amounts received by Zomedica in any currency other than Dollars is
required, such conversion shall be calculated using the rate of exchange using
the following methodology:

 

(a)                Calculations of sales and costs required by this Agreement
will be made in United States Dollars regardless of the countries in which these
sales or costs occur. Net Sales or Costs of Manufacture made in currencies other
than Dollars will be converted into Dollars using a fixed exchange rate (subject
to periodic adjustments as described below).

 

(b)               Exchange rates for all payments under this Agreement will be
fixed as of September 30th for a period of twelve (12) months forward, which is
to commence the first business day of the next Calendar Year. The exchange rates
will be fixed based on the close price exchange rates published in the Wall
Street Journal for September 30th, where “close price” refers to the United
States dollar/foreign currency exchange rates as published by the Wall Street
Journal for September 30th (or the next business day if rates for September 30th
are unavailable) of a given year.

 

(c)                Exchange rates will reset annually based again on the
applicable close price exchange rates. The reset exchange rates shall apply to
all payments based on Net Sales after the reset date for the next twelve-month
period and in no event shall such reset exchange rates be applicable to payments
based on Net Sales in prior periods.

 

7.6              Taxes.

 

(a)                Zomedica shall be responsible for collection and remittance
of taxes on the sale of Collaboration Products by Zomedica to its customers.
Zomedica will make all payments to Celsee under this Agreement without deduction
or withholding for Taxes except to the extent that any such deduction or
withholding is required by Law in effect at the time of payment. The Parties
agree to use commercially reasonable efforts to minimize any withholding or
similar Tax imposed upon payments payable under this Agreement and to consult in
good faith before taking any action that is reasonably expected to result in the
application of a withholding or similar Tax imposed upon payments payable under
this Agreement.

 

 19  Confidential 



 



(b)               Any Tax required to be withheld on amounts payable under this
Agreement will promptly be paid by Zomedica on behalf of Celsee to the
appropriate governmental authority, and Zomedica will furnish Celsee with proof
of payment of such Tax. Any such Tax required to be withheld will be an expense
of and borne by Celsee.

 

(c)                If Zomedica had a duty to withhold Taxes in connection with
any payment it made to Celsee under this Agreement and Zomedica paid such Taxes
(the “Assessed Amount”), then Zomedica will notify in writing it paid such
Taxes, which notice will be a copy of the assessment and proof of payment
including any other relevant documentation. Zomedica may offset the Assessed
Amount against the immediately following payments owing to Celsee until such
Assessed Amount has been fully satisfied.

 

(i)                 Zomedica and Celsee will cooperate with respect to all
documentation required by any taxing authority or reasonably requested by
Zomedica to secure a reduction in the rate of applicable withholding taxes. On
the date of execution of this Agreement, Celsee shall provide any tax forms
required to be completed for this transaction, including if applicable deliver
to Zomedica an accurate and complete Internal Revenue Service Form W-8BEN-E
certifying that Celsee is entitled to the applicable benefits under the Income
Tax Treaty between Canada and the United States.

 

(ii)               All payments due to Celsee from Zomedica pursuant to this
Agreement shall be paid exclusive of VAT and similar commodity taxes. To support
the zero-rating treatment for VAT purposes of any services, intellectual
property rights or intangible personal property supplied by Celsee to Zomedica
herein.

 

7.7              Manner of Payment. All payments to be made by a Party to
another Party hereunder shall be in U.S. dollars by wire transfer to the
relevant bank account detailed below or such other bank account as a Party (as
applicable) may designate in writing from time to time during the Term

 

8.Intellectual Property

 

8.1              Publication. Without limitation of Section 9, neither Party
shall publish or disclose any data or other Information arising from the
Development Plan or related to the Collaboration Projects without scientific
review and prior written approval by the other Party, provided that such
restrictions shall not apply to the information a Party owns or Controls.

 

8.2              Ownership of Intellectual Property.

 

Ownership of Intellectual Property under this agreement shall be determined as
follows:

 

(a)                Each Party shall retain ownership over its Background
Intellectual Property.

 

(b)               All Intellectual Property independently or jointly developed
by Celsee or Zomedica that is derived from or was developed using the Celsee
Core Technology or that constitutes an improvement to the Celsee Core Technology
will be owned by Celsee; provided however that any such Intellectual Property
shall be subject to and included in the License granted Zomedica hereunder.

 

 20  Confidential 



 



(c)                All Intellectual Property independently developed by Zomedica
on or after the Effective Date, and which is not based on or derived from the
Celsee Core Technology and not encompassed in Section 8.2(b) will be the
exclusive property and owned by Zomedica.

 

(d)               Except as set form in (b) and (c) above, any Intellectual
property developed independently by either Party subsequent to the Effective
Date shall be owned by the Party that created such Intellectual Property.

 

(e)                Any other Intellectual property jointly developed or invented
will be jointly owned by Celsee and Zomedica (“Joint Intellectual Property”).
Zomedica shall have fully paid-up, royalty-free, worldwide exclusive rights use
any of such Joint Intellectual Property in the Zomedica Field, and Celsee shall
have fully paid-up, royalty-free worldwide exclusive rights to use any of such
Joint Intellectual Property in the Celsee Field.

 

8.3              Invention Disclosure.

 

Each Party shall promptly disclose to the other Party all inventions arising
from the Development Plan that it and any of its Affiliates or subcontractors
discovers or reduces to practice in performing the activities contemplated in
the Development Plan or that relates to a Collaboration Product, its
manufacture, use or sale except that nothing herein shall require disclosure of
Celsee Core Technology independent of the Collaboration Product.

 

8.4              Prosecution of Patents.

 

(a)                Subject to 8.4(b) each Party shall be responsible for the
Prosecution and Maintenance and costs of all Patent Rights it owns using counsel
chosen by them.

 

(b)               Consultation. With respect to Celsee Controlled Patent Rights
that are licensed to Zomedica, Celsee shall provide Zomedica with copies of all
substantive documents relating to the Prosecution and Maintenance of said Patent
Rights if desired by Zomedica and provide Zomedica with a reasonable opportunity
to provide comments related to the prosecution of such Patent Rights.

 

8.5              Infringement of Third-Party Patent Rights. The Parties shall
use reasonable efforts to avoid infringing or misappropriating any Third Party’s
Intellectual Property Rights in conducting any activities under this Agreement.
Each Party shall promptly notify the other in the event it becomes aware of any
patent rights controlled by a Third Party that may pertain to any such
activities of the Parties.

 

8.6              Enforcement of Intellectual Property Rights.

 

(a)                Notification. If a Party becomes aware of any infringement,
threatened infringement, or alleged infringement of either Party’s Intellectual
Property on account of a Third Party’s manufacture, use or sale of a product in
the Zomedica Field in the Territory (in each case, a “Product Infringement”),
then such Party shall promptly notify the other Party in writing of such Product
Infringement, including any evidence in such Party’s possession demonstrating
such Product Infringement.

 

 21  Confidential 



 



(b)               Enforcement. During the Term and subject to the remainder of
this Section 8.6(b), Zomedica shall have the first right to initiate, prosecute
and control legal proceedings against any person or entity engaged in a Product
Infringement, at Zomedica’s expense. If Zomedica decides not to bring such legal
action, or if Zomedica fails to initiate such legal action, Celsee shall have
the right, but not the obligation, to commence a suit or take action to enforce
the applicable Intellectual Property rights with respect to such Product
Infringement in the Territory, at its own expense.

 

(c)                Cooperation. Each Party shall provide to the Party enforcing
any rights under Section 8.6(b) reasonable assistance in such enforcement,
including joining such action as a party plaintiff if required by Applicable Law
to pursue such action. The enforcing Party shall keep the other Party reasonably
and regularly informed of the status and progress of such enforcement efforts,
and shall reasonably consider the other Party’s comments on any such efforts.
The non-enforcing Party shall have the right to be represented in any action
brought under Section 8.6(b) by counsel of its choice and at its own expense.
For clarity, as between the Parties, Celsee shall have the exclusive right to
bring and control any legal action in connection with any actual, alleged, or
threatened infringement of its Intellectual Property Rights that is not a
Product Infringement and is outside the Zomedica Field at its own expense as it
reasonably determines appropriate.

 

(d)               Settlement. Without the prior written consent of the other
Party, such consent not to be unreasonably withheld, conditioned or delayed,
neither Party shall settle any claim, suit or action brought under Section 8.6
involving the Intellectual Property rights of a Party in any manner that
(i) admits the invalidity of, or otherwise impairs the other Party’s
Intellectual Property or (ii) limits, or would reasonably be expected to limit,
the ability of the other Party or its licensees to sell or manufacture
Collaboration Products in the Zomedica Field in the Territory or other products
outside the Zomedica Field.

 

(e)                Recoveries. Any recoveries resulting from an action brought
by a Party under Section 8.6(b) relating to a claim of Product Infringement of
an Intellectual Property right hereunder shall be first applied against payment
of each Party’s costs and expenses in connection therewith. Any such recoveries
in excess of such costs and expenses (the “Remainder”) will be retained by the
enforcing Party.

 

(f)                Joint Intellectual Property. If a Third Party infringes any
Joint Intellectual Property, the Parties shall discuss such infringement and the
Parties shall each have the right, but neither Party shall be obligated, to
bring an appropriate suit or other action under such Joint Intellectual Property
against any Person engaged in such infringement. If both Parties agree to so
enforce such Joint Intellectual Property, they shall be jointly responsible for,
and share equally, all the costs and expenses of any suit brought by them and
shall equally share all recoveries with respect thereto. If one Party elects not
to enforce such Joint Intellectual Property against such infringement, then the
other Party shall have the right, but not the obligation, to take action to
enforce such Joint Intellectual Property against such infringement at its own
cost and expense and such other Party may retain all recoveries with respect
thereto.

 

 22  Confidential 



 



8.7              Cooperation. Each Party shall reasonably cooperate with the
other Party in the Prosecution and Maintenance of the Intellectual Property,
including Patent Rights, pursuant to this Agreement. Such cooperation includes
promptly executing all documents, or requiring inventors, subcontractors,
employees, former employees (to the extent reasonably available) and consultants
and agents to execute all documents, as reasonable and appropriate, so as to
enable the Prosecution and Maintenance or enforcement of any such Patent Rights
in any country.

 

9.Confidentiality

 

9.1              Confidentiality; Exceptions. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing or required as a
condition of sublicense, the Parties agree that the receiving Party will keep
confidential and will not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any Information furnished to it by
the other Party pursuant to this Agreement (collectively, “Confidential
Information”). Further, subject to Authorized Disclosures of Section 9.2, each
Party shall keep the other Party’s Confidential Information confidential until
the information is no longer confidential or an exception below applies. To the
extent that Zomedica will be conducting and funding the research pursuant to the
Development Plan including the Clinical Validations and Approval, all
information generated thereunder shall be the Confidential Information of
Zomedica. Notwithstanding the foregoing, Confidential Information will not
include any information to the extent that it can be established by written
documentation by the receiving Party that such information:

 

(a)                is obtained or was already known by the receiving Party or
its Affiliates as a result of disclosure from a Third Party that the receiving
Party neither knew nor should have known was under an obligation of
confidentiality to the disclosing Party with respect to such information;

 

(b)               was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party through no
act or omission of the receiving Party or its Affiliates in breach of this
Agreement;

 

(c)                became generally available to the public or otherwise part of
the public domain after its disclosure and other than through any act or
omission of the receiving Party or its Affiliates in breach of this Agreement;
or

 

(d)               is independently discovered or developed by the receiving
Party or its Affiliates (without reference to or use of Confidential Information
of the disclosing Party) as demonstrated by the receiving Party’s documented
evidence prepared contemporaneously with such independent Development or other
equally competent evidence.

 

9.2              Authorized Disclosure. Except as expressly provided otherwise
in this Agreement, each Party may use and disclose Confidential Information of
the other Party solely as follows:

 

(a)                Each Party or its Affiliates each may disclose Confidential
Information that it has received hereunder to their Affiliates and to those of
the personnel and subcontractors of them and their Affiliates who have a need to
such information in order to carry out the work under the Development Plan,
perform activities under Section 7.4 or allow Zomedica to Develop and
commercialize the Collaboration Product(s) and who are themselves under a duty
of confidentiality;

 

 23  Confidential 



 



(b)               under appropriate confidentiality provisions substantially
equivalent to those in this Agreement: (i) in connection with the performance of
its obligations or as reasonably necessary or useful in the exercise of its
rights under this Agreement, and (ii) to the extent it believes such disclosure
is reasonably necessary in conducting the activities contemplated under this
Agreement;

 

(c)                to the extent such disclosure is to a Governmental Authority
as reasonably necessary in filing or prosecuting patent applications in
accordance with this Agreement, prosecuting or defending litigation in
accordance with this Agreement, complying with applicable governmental
regulations with respect to performance under this Agreement, filing regulatory
filings, obtaining Regulatory Approval or fulfilling post-approval regulatory
obligations for a Collaboration Product, or otherwise required by Law, provided,
however, that if a Party is required by Law or the rules of any securities
exchange or automated quotation system to make any such disclosure of the other
Party’s Confidential Information it will, except where impracticable for
necessary disclosures (for example, in the event of medical emergency), give
reasonable advance notice to the other Party of such disclosure requirement and,
in the case of each of the foregoing, will use its reasonable efforts to secure
confidential treatment of such Confidential Information required to be
disclosed;

 

(d)               to advisors (including to its directors, managers, members,
officers, employees, attorneys, accountants, bankers, financial advisors,
subcontractors or consultants) or funding agencies (including that of any
Government), to potential investors, financers, licensees/licensors, partners,
collaborators, and parties involved in any other business transactions,
including any mergers and acquisitions, who themselves would be under a duty of
confidentiality or as may otherwise be required under applicable Law including
any security laws, under appropriate confidentiality provisions or professional
standards of confidentiality substantially equivalent to those of this
Agreement; or

 

(e)                to the extent mutually agreed to by the Parties.

 

9.3              Confidential Treatment of Terms and Conditions. Subject to the
exceptions set out in Section 9.2, neither Party shall disclose the terms and
conditions of this Agreement except as may be required by Law or as necessary to
effect terms of this Agreement.

 

9.4              Attorney-Client Privilege. Neither Party is waiving, nor will
be deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges as
a result of disclosing information pursuant to this Agreement, or any of its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the receiving Party, regardless of whether the
disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The Parties:

 

(a)                share a common legal and commercial interest in such
disclosure that is subject to such privileges and protections;

 

 24  Confidential 



 



(b)               may become joint defendants in proceedings to which the
information covered by such protections and privileges relates;

 

(c)                intend that such privileges and protections remain intact
should either Party become subject to any actual or threatened proceeding to
which the disclosing Party’s Confidential Information covered by such
protections and privileges relates; and

 

(d)               intend that after the Effective Date both the receiving Party
and the disclosing Party will have the right to assert such protections and
privileges.

 

10.Representations, Warranties and Covenants

 

10.1          Mutual Representations and Warranties. In addition to the
representations and warranties made by a Party elsewhere in this Agreement, each
Party hereby represents and warrants to the other Party that:

 

(a)                it is duly organized and validly existing under the Laws of
its jurisdiction of organization and it has full corporate power and authority
and has taken all corporate action necessary to enter into and perform this
Agreement;

 

(b)               It has duly executed and delivered this Agreement and this
Agreement is a legal and valid and binding obligation upon such Party and
enforceable in accordance with its terms subject only to bankruptcy, insolvency,
liquidation, reorganization, moratorium and other similar laws generally
affecting the enforcement of creditors’ rights and to the fact that equitable
remedies, such as specific performance and injunction, are discretionary
remedies;

 

(c)                the execution, delivery and performance of the Agreement by
such Party does not (i) conflict with any agreement, instrument or
understanding, oral or written, by which it is bound, including its
organizational documents (ii) conflict with, violate or constitute a default or
require any consent under any contractual obligation or court or administrative
order by which such Party is bound or (iii) to its knowledge violate any Law;
and the person or persons executing this Agreement on such Party’s behalf have
been duly authorized to do so by all requisite corporate action;

 

(d)               it has sufficient legal right and/or beneficial title or
ownership of its respective Intellectual Property (including Controlled
Technology) to grant the licenses to the other Party as purported to be granted
pursuant to this Agreement;

 

(e)                there is no action, litigation or other proceeding in
progress, pending or, to its knowledge threatened against it which might result
in a material adverse change in its financial condition or which would
materially adversely affect its ability to perform its obligations under this
Agreement.

 

(f)                All representations and warranties of the Parties will be
correct as of the Effective Date and deemed to be continuously given throughout
the Term. To the extent a Party becomes aware that any of the representations
and warranties are no longer valid as of a date post- the Effective Date, it
shall immediately notify the other Party of same.

 

 25  Confidential 



 



10.2          Celsee Representations, Warranties and Covenants. In addition to
the representations and warranties made by Celsee above and elsewhere in this
Agreement, Celsee hereby represents, warrants, and covenants to Zomedica that:

 

(a)                As of the Effective Date, it has, or will have during the
Term of this Agreement, the full right, power and authority to grant to Zomedica
the licenses hereunder granted in this Agreement;

 

(b)               As of the Effective Date, there is no suit or legal proceeding
pending or threatened in writing with respect to the Background Intellectual
Property and it is has no actual knowledge or notice of any infringement of
Third Party Intellectual Property by it that would arise in conducting the
activities contemplated by this Agreement; All Patents that have issued are
valid and enforceable.

 

(c)                As of the Effective Date, Celsee has not entered, and during
the Term, will not enter, into any written agreement with a Third Party that
conflicts with the rights granted to Zomedica hereunder or Celsee’s ability to
fully perform its obligations hereunder;

 

(d)               Celsee has not entered into any written agreement with a Third
Party to conduct research with respect to the Celsee Controlled Technology in
the Zomedica Field and Celsee is not collaborating with any Third Parties for
the Development of Products in the Zomedica Field;

 

(e)                Subject to Section 10.2(d), as of the Effective Date, Celsee
has not granted any rights to Third Parties to the Celsee Controlled Technology
in the Zomedica Field or the Collaboration Product(s);

 

(f)                Neither Celsee nor any of its Affiliates has been disbarred
or is subject to debarment and neither Celsee nor any of its Affiliates shall
use in any capacity in connection with the services to be performed under this
agreement any person who has been debarred pursuant to Section 306 of the Food
Drug and Cosmetic Act (21 U.S.C. 335a) (the “Act”) or who is subject of a
conviction described in such section. Celsee agrees to inform Zomedica in
writing immediately if any person who is performing services on behalf of Celsee
under this Agreement is debarred or is the subject of a conviction described in
Section 306 of the Act or if any action, suit, claim, investigation or legal or
administrative proceeding or to the knowledge of Celsee is threatened relating
to the debarment or conviction of Celsee or any person performing services on
behalf of Celsee under this Agreement.

 

(g)               Schedule B accurately lists all Celsee Controlled Patent
Rights as of the Effective Date;

 

(h)               That its representatives contributing and conducting
activities under this Agreement on behalf of Celsee, including with respect to
the Development Plan, all have assigned and have a duty to assign their rights
and contributions with respect to any Technology or Intellectual Property
developed pursuant to this agreement to Celsee and to no other party;

 

(i)                 That it has or will have the ability to and shall
manufacture and supply the Collaboration Product(s), the Celsee Platform
Technology and the CTC Consumable Packages in accordance with Laws (subject to
Zomedica obtaining required regulatory approvals) and volumes forecasted
pursuant to this Agreement and has sufficient contingency plans in place to so
manufacture and supply.

 

 26  Confidential 



 



10.3          Disclaimer of Warranties. EXCEPT AS OTHERWISE SET FORTH IN ARTICLE
10 OF THIS AGREEMENT, THE PARTIES EXPRESSLY DISCLAIM ANY AND ALL REPRESENTATIONS
AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE
PATENT RIGHTS, INFORMATION AND ANY OTHER SUBJECT MATTER RELATING TO THIS
AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OR NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.

 

11.Limitations of Liability; Insurance

 

11.1          Limitations of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, MULTIPLE,
CONSEQUENTIAL, OR PUNITIVE DAMAGES OF ANY KIND ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, OR FOR ANY LOSS OR INJURY TO A PARTY’S PROFITS OR GOODWILL,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE), EVEN IF SUCH PARTY WAS
ADVISED OR OTHERWISE AWARE OF THE LIKELIHOOD OF SUCH DAMAGES, EXCEPT WITH
RESPECT TO CONSEQUENTIAL DAMAGES (WHICH IN NO EVENT WILL INCLUDE ANY PUNITIVE
DAMAGES) AWARDED TO A PARTY THAT THE NON-BREACHING PARTY DEMONSTRATES RESULTED
FROM A BREACH OF SECTION 9.1 (CONFIDENTIALITY; EXCEPTIONS), OR SECTION 9.2
(AUTHORIZED DISCLOSURE). NOTHING IN THIS SECTION 11.1 (LIMITATIONS OF LIABILITY)
IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
EITHER PARTY UNDER ARTICLE 12 (INDEMNIFICATION) WITH RESPECT TO ANY DAMAGES PAID
BY THE OTHER PARTY TO A THIRD PARTY IN CONNECTION WITH A THIRD PARTY CLAIM.

 

11.2          Insurance. Each Party shall procure and maintain insurance,
including product liability insurance, with respect to its activities hereunder
and which are consistent with normal business practices of prudent companies
similarly situated at all times during which any Collaboration Product is being
clinically tested in animals or commercially distributed or sold. Each Party
represents and warrants to the other Party that it has such insurance in effect
as of the Effective Date and if requested by the other Party will provide the
other Party a copy of the certificate of insurance evidencing such insurance on
or prior to the Effective Date. It is understood that such insurance shall not
be construed to create a limit of either Party’s liability with respect to its
indemnification obligations under Article 12. Each Party shall provide the other
with written notice at least thirty (30) days prior to the cancellation,
non-renewal or material change in such insurance or self-insurance which
materially adversely affects the rights of the other Party hereunder.

 

 27  Confidential 



 



12.Indemnification

 

12.1          Indemnification by Celsee. Celsee hereby agrees to defend, hold
harmless and indemnify (collectively, “Indemnify”) Zomedica and its Affiliates,
and its and their directors, officers, employees, contractors and agents
(collectively, the “Zomedica Indemnitees”) from and against any liability or
expense (including reasonable legal expenses, costs of litigation and attorneys’
fees), damages, or judgments, whether for money or equitable relief
(collectively, “Losses”) resulting from suits, proceedings, claims, actions,
demands, or threatened claims, actions or demands, in each case brought by a
Third Party (each, a “Third Party Claim”) against a Zomedica Indemnitee,
including, for each of clauses (a), (b) and (c), below, bodily injury, risk of
bodily injury, death (including death of a Companion Animal), property damage,
and product liability Third Party Claims or the failure to comply with Law
arising out of or relating to, directly or indirectly:

 

(a)                Celsee’s, its Affiliates or subcontractors’ (collectively,
the “Celsee Parties”) activities, including Development activities, under the
Development Plan and the manufacture, supply, transfer, labeling, handling or
storage of the Collaboration Product;

 

(b)               the Celsee Parties’ negligence, recklessness, intentional
misconduct or intentional acts or omissions; provided that the foregoing shall
not apply to any action or omission undertaken at the direction or request of
any Zomedica Indemnitee outside of the Development Plan; or

 

(c)                Celsee’s material breach of any duty, representation,
warranty, obligation or covenant set out in this Agreement;

 

(d)               Celsee’s failure to supply Collaboration Product in accordance
with forecasted volumes agreed to by the parties;

 

(e)                Celsee’s obligation to Indemnify the Zomedica Indemnitees
pursuant to this Section 12.1 shall not apply to the extent that any such Losses
(i) arise from the acts or omissions of any Zomedica Indemnitee; (ii) arise from
any material breach by Zomedica of this Agreement; or (iii) arising out of
Zomedica’s activities under the Development Plan.

 

12.2          Indemnification by Zomedica. Zomedica hereby agrees to Indemnify
Celsee and its Affiliates, and its and their directors, officers, employees,
contractors and agents (the “Celsee Indemnitees”) from and against any and all
Losses resulting from Third Party Claims, including, for each of clauses (a),
(b) and (c), below, bodily injury, risk of bodily injury, death, property
damage, and product liability Third Party Claims or the failure to comply with
Law arising out of or relating to, directly or indirectly:

 

(a)                Zomedica’s, its Affiliates’, sublicensees’, wholesalers’,
distributors’ or sub-contractors’ (collectively, the “Zomedica Parties”)
activities (including Development) under the Development Plan, use, Development,
commercialization, transfer, labeling, handling or storage, promotion,
marketing, distribution, offer for sale, sale, import or export of any
Collaboration Product in the Territory;

 

 28  Confidential 



 



(b)               the Zomedica Parties’ negligence, recklessness, intentional
misconduct or intentional acts or omissions; provided that the foregoing shall
not apply to any action or omission undertaken at the direction or request of
any Celsee Indemnitee outside of the Development Plan; or

 

(c)                Zomedica’s material breach of any duty, representation,
warranty or covenant set out in this Agreement.

 

(d)               Zomedica’s obligation to Indemnify the Celsee Indemnitees
pursuant to the foregoing sentence shall not apply to the extent that any such
Losses (i) arise from the acts or omissions of any Celsee Indemnitee; (ii) arise
from any material breach by Celsee of this Agreement; or (iii) arising out of
Celsee’s activities under the Development Plan.

 

12.3          Claim for Indemnification. Whenever any Claim or Loss arises for
which a Zomedica Indemnitee or a Celsee Indemnitee (the “Indemnified Party”) may
seek indemnification under this Article 12 (Indemnification), the Indemnified
Party will promptly notify the other Party (the “Indemnifying Party”) of the
Claim or Loss and, when known, the facts constituting the basis for the Claim or
Loss; provided, however, that the failure by an Indemnified Party to give such
notice or to otherwise meet its obligations under this Section 12.3 (Claim for
Indemnification) does not relieve the Indemnifying Party of its indemnification
obligation under this Agreement except and only to the extent that the
Indemnifying Party is actually prejudiced as a result of such failure. The
Indemnifying Party has exclusive control of the defense and settlement of all
Claims for which it is responsible for indemnification and shall assume the
defense thereof at its own expense promptly upon notice of such Claim or Loss.
The Indemnified Party shall not settle or compromise any Claim by a Third Party
for which it is entitled to indemnification without the prior written consent of
the Indemnifying Party, unless the Indemnifying Party is in breach of its
obligation to defend hereunder. In no event can the Indemnifying Party settle
any Claim without the prior written consent of the Indemnified Party if such
settlement does not include a complete release from liability on such Claim or
if such settlement would involve undertaking an obligation other than the
payment of money, would bind or impair the Indemnified Party, or includes any
admission of wrongdoing or that any intellectual property or proprietary right
of the Indemnified Party is invalid or unenforceable. The Indemnified Party
shall reasonably cooperate with the Indemnifying Party at the Indemnifying
Party’s expense and shall make available to the Indemnifying Party reasonably
requested information under the control of the Indemnified Party, which
information is subject to Article 9 (Confidentiality). The Indemnifying Party
shall permit the Indemnified Party to participate in (but not to control) the
Third Party Claim through counsel of its choosing (to the extent it has the
ability to do so). Notwithstanding any other provision of this subsection, if an
Indemnified Party withholds consent to a bona fide settlement offer, where but
for such action, the Indemnifying Party could have settled such Claim, the
Indemnifying Party shall be required to indemnify the Indemnified Party only up
to a maximum of the bona fide settlement offer for which the Indemnifying Party
could have settled such Claim.

 

 29  Confidential 



 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

12.4          Limitation of Indemnification. Celsee’s liability for
indemnification pursuant to Section 12.1, and Zomedica’s liability for
indemnification pursuant to Section 12.2 herein, shall be limited in total and
in the aggregate to an amount equal to [*].

 

13.Term and Termination

 

13.1          Term. This Agreement shall commence as of the Effective Date and,
unless sooner terminated in accordance with the terms hereof shall extend for
seven (7) years (the “Initial Term”) and automatically renewal for additional
one-year terms (such time period collectively referred to as the “Term”).

 

13.2          Termination by both Parties.

 

(a)                Either Party may terminate this Agreement upon written notice
to the other Party:

 

(i)                 Material Breach. By the non-breaching party in the event of
any material breach by a Party of this Agreement; provided that the
non-breaching Party provides notice of such breach to the other Party specifying
the nature of the alleged breach and such breach has not been cured by the
breaching Party within thirty (30) days after such notice thereof; and/or

 

(ii)               Mutual Consent. By mutual written consent of the Parties.

 

13.3          Termination for Insolvency or Bankruptcy.

 

(a)                Insolvency Event; Definition. Either Party may terminate this
Agreement in its entirety upon providing written notice to the other Party on or
after the time that such other Party makes a general assignment for the benefit
of creditors, files an insolvency petition in bankruptcy or makes a voluntary
assignment in bankruptcy, petitions, applies for or acquiesces to the
appointment of any receiver, receiver and manager, interim receiver, trustee or
similar officer or official to liquidate or conserve its business or any
substantial part of its assets, commences under the laws of any jurisdiction any
proceeding involving its insolvency, bankruptcy, reorganization, adjustment of
debt, dissolution, liquidation or any other similar proceeding for the release
of or other relief for financially distressed debtors, or becomes a party to any
proceeding or action of the type described above and not dismissed within ninety
(90) days of filing or released within ninety (90) days of the event(each, an
“Insolvency Event”).

 

(b)               Bankruptcy Laws.

 

(i)                 All rights and licenses granted to Zomedica under or
pursuant to this Agreement, including, for the avoidance of doubt, the licenses
granted to Zomedica pursuant to this Agreement, are, and shall otherwise be
deemed to be, for purposes of Section 32(6) of the Companies’ Creditors
Arrangement Act (Canada) (“CCAA”), Section 65.11(7) of the Bankruptcy and
Insolvency Act (Canada) (“BIA”) or for purposes of Section 365(n) of the U.S.
Bankruptcy Code, if applicable, and other similar laws in any jurisdiction
outside of Canada (collectively, the “Bankruptcy Laws”), licenses of rights to
“intellectual property” as contemplated under the Bankruptcy Laws including,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code.

 

 30  Confidential 



 



(ii)               Upon the occurrence of any Insolvency Event with respect to
Celsee (the “Insolvent Party”), Celsee agrees that Zomedica, as licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the Bankruptcy Laws.

 

(iii)             Further, it is the intention of the Parties that if either
party becomes insolvent, the other party shall have an exclusive option,
exercisable upon written notice to the other party, to negotiate a paid-up
license to any intellectual property necessary to independently continue
commercialization of the Collaboration Product(s), including the Celsee CTC
Platform Technology and Celsee Immunochemistry Consumable Package(s) in the
Zomedica Field.

 

(iv)             Further, each Party agrees and acknowledges that all payments
hereunder, other than the milestone payments pursuant to Section 7.1 do not
constitute “obligations owing under the agreement in relation to the use of the
intellectual property” as contemplated by Section 32(6) of the CCAA or Section
65.11(7) of the BIA or 365 (n)(2)(B) of the US Bankruptcy Code or relate to
licenses of intellectual property hereunder.

 

(v)               Each Party shall, during the term of this Agreement, create
and maintain current copies or, if not amenable to copying, detailed
descriptions or other appropriate embodiments, to the extent feasible, of all
such intellectual property.

 

(vi)             Each Party agrees and acknowledges that “intellectual property”
as contemplated by the Bankruptcy Laws include laboratory notebooks, cell lines,
product samples and inventory, research studies and data, regulatory approvals
and regulatory materials in each case to the extent related to the Collaboration
Products.

 

(vii)           It is the intention of the parties that if:

 

(A)             a case or proceeding is commenced during the Term by or against
Celsee under the Bankruptcy Laws;

 

(B)              this Agreement is disclaimed as provided for under the
Bankruptcy Laws; and

 

(C)              Zomedica elects to retain its rights hereunder as provided for
under the Bankruptcy Laws or otherwise,

 

then Celsee (in any capacity) and its successors and assigns (including a
receiver, interim receiver or trustee in bankruptcy and any assignee thereof of
any right or power of attorney that Celsee may have or may exercise under, or in
connection with, this Agreement), shall (i) provide to Zomedica immediately upon
Zomedica’s written request copies of all such intellectual property (including
embodiments thereof) held by Celsee and such successors and assigns, or
otherwise available to them, and (ii) not interfere with Zomedica’s rights under
this Agreement, or any related agreements between the Parties, to such
intellectual property (including such embodiments), including any right to
obtain such intellectual property (or such embodiments) from another entity.

 

 31  Confidential 



 



(viii)         Whenever Celsee or any of its successors or assigns provides to
Zomedica any of the intellectual property licensed hereunder (or any embodiment
thereof) pursuant to this Section 13.3, Zomedica shall have the right to perform
Celsee’s obligations hereunder with respect to such intellectual property, but
neither such provision nor such performance by Zomedica shall release Celsee
from liability resulting from disclaimer of the license or the failure to
perform such obligations.

 

(ix)             All rights, powers and remedies of Zomedica as provided herein
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including the
Bankruptcy Laws) in the event of the commencement of a case or proceeding by or
against Celsee under the Bankruptcy Laws.

 

(x)               In particular, it is the intention and understanding of the
Parties that the rights granted to Zomedica under this Section 13.3 are
essential to the Parties’ respective businesses and the Parties acknowledge that
damages are not an adequate remedy.

 

(xi)             The Parties agree that they intend the following rights to
extend to the maximum extent permitted by applicable Law, and to be enforceable
under Section 32(6) of the CCAA and Section 65.11(7) of the BIA and the relevant
provisions of the US Bankruptcy Code:

 

(A)             the right of access to any intellectual property (including
embodiments thereof) of Celsee, or any Third Party with whom Celsee contracts to
perform an obligation of Celsee under this Agreement, and, in the case of the
Third Party, which is necessary for the exploitation of Collaboration Products;

 

(B)              the right to contract directly with any Third Party to complete
the contracted work upon failure of Celsee to comply with its applicable
obligations; and

 

(C)              in favor of Zomedica, the right to the benefit of the exercise
of any power of attorney held by Celsee to grant to Zomedica the rights and
licenses provided in this Agreement.

 

Further, it is the intention of the Parties that this Agreement, even if not
disclaimed, be binding on any party that purchases the intellectual property
licensed to Zomedica, or any power of attorney that permits such license to
Zomedica, pursuant to any Bankruptcy

 

 32  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



Laws, notwithstanding any approval and vesting order that may be issued in
respect of such intellectual property or power and that Zomedica receive
reasonable prior notice of any motion brought pursuant to any Bankruptcy Laws to
approve such sale. For greater certainty, nothing herein shall be construed as a
waiver of any right that Zomedica may have to object to such sale, including on
the basis that such sale of intellectual property or power is contrary to the
terms of this Agreement.

 

13.4          Effect of Termination or Expiration.

 

(a)                Prior to Clinical Validation. Prior to Clinical Validation,
upon the effective date of termination or expiration of the Term, except as
otherwise expressly provided herein, all rights and obligations of each Party
with respect to the whole Agreement or to those Collaboration Products which are
the subject of the termination shall cease, including all rights and licenses
granted by a Party to the other Party with respect to same. Each Party shall
return to the other their respective Confidential Information and Controlled
Intellectual Property and Materials (provided that each Party may keep one copy
of such Confidential Information for archival purposes only).

 

(b)               The Parties shall use Commercially Reasonable Efforts and
cooperate to diligently wind down, according to good clinical and industry
practice, any clinical trials that are ongoing for Collaboration Product(s) in
the Territory at the time of notice of such termination and to assure a smooth
termination transition with respect to the Collaboration Product trials being
conducted by or on behalf of Zomedica (or its Affiliate or sublicensee) at the
time of notice of termination which Zomedica determines to continue in
compliance with the Laws and ethical guidelines applicable to the transfer or
termination of such studies and commercial activities, if any, provided that
nothing herein shall require Zomedica to undertake any new Development,
manufacture or commercialization or other activities.

 

(c)                Upon termination of this Agreement, the parties shall pay
each other the entire amount of any financial commitments incurred by a Party
prior to termination even if those financial commitments come due after
termination in accordance with the Development Plan Budget that exceed amounts
paid by the owing party to the other party hereunder prior to such termination
and cannot be canceled; except that the owing party shall only be responsible
for paying [*]. Upon receipt of notice of termination, to the extent possible,
the parties shall promptly terminate any outstanding commitments and avoid
incurring any further costs under the Development Plan. No later than [*] after
the effective date of termination or expiration of the Term, unless another
period is agreed to in writing by the Parties, the Party may provide an invoice
to the other Party in respect of the final payment due and payable. The owing
Party shall pay all such amounts no later than [*] after receipt of such
invoice. Notwithstanding the foregoing, it is understood that, in no event shall
the funds payable exceed the maximum amount set forth in the Development Plan
Budget or any supply order. In addition, within [*] after such effective date of
termination each Party shall provide the other with a final accounting for all
Development Plan Budget and supply orders. Should the final accounting indicate
an amount is due to a Party, such final payment will be made in accordance with
Section 7.1. If the final accounting indicates an overpayment the party which
received the overpayment shall refund such overpayment to the other Party within
[*] of the final accounting.

 

 33  Confidential 



 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

(d)               Accrued Rights. Expiration or termination of this Agreement
(or any provision hereof) for any reason is without prejudice to any right that
shall have accrued to the benefit of a Party prior to such expiration or
termination, including damages arising from any breach under this Agreement.
Expiration or termination of this Agreement does not relieve a Party from any
obligation that is expressly indicated to survive such expiration or
termination.

 

13.5          Non-Exclusive Distribution Rights for the Post-Term Period.

 

(a)                Notwithstanding anything to the contrary, in the event of any
expiration or termination of this Agreement, other than termination by Celsee
for Zomedica’s uncured material breach under Section 13(a)(i), termination by
mutual agreement under 13(a)(ii) or termination prior to Clinical Validation
under 13.4(a), and provided that Zomedica has made all required payments under
Section 7.1 and has issued all stock to be issued under Section 7.2: (A)
Zomedica may continue to distribute, market and promote sales of the CTC
Consumable Package for use in the Zomedica Field in the Territory on a
non-exclusive basis for a period of [*] from the effective date of such
expiration or termination (the “Post Term Period”), and (B) Celsee will continue
to supply the CTC Consumable Package products to Zomedica during the Post Term
Period at the pricing set forth in this Agreement; in each case, subject to the
terms and conditions of this Section 13.5. Notwithstanding the foregoing, if
Zomedica fails to purchase CTC Consumable Package Products during the Post Term
Period for [*], all licenses and rights to purchase CTC Consumable Package
Products during the Post Term Period shall immediately terminate. Subject to the
foregoing, all provisions of this Agreement will continue to apply during the
Post Term Period, with the following exceptions:

 

(i)                 the license granted to Zomedica pursuant to Section 6.2
shall automatically convert to non-exclusive during the Post Term Period;

 

(ii)               Section 2.8 (“Exclusivity”) shall not apply during the Post
Term Period;

 

(iii)             the rights granted to Zomedica pursuant to Section 4.2(a)
(“Manufacturing and Product Supply”) shall automatically convert to
non-exclusive during the Post Term Period;

 

(iv)             Section 13.3(b) (“Bankruptcy License Option”) shall not apply
during the Post Term Period.

 

13.6          Survival. The following provisions shall survive termination or
expiration of this Agreement: Sections 7, 8, , 9, 10, 11, 12, 13.4,, 14 and 15
and Section 1 to the extent necessary to give effect to the foregoing. In
addition, except as provided in Section 13.5, all other provisions of this
Agreement shall survive the expiration or termination of this Agreement until
the end of the Post Term Period.

 

 34  Confidential 



 



14.Dispute Resolution

 

14.1          Discussion by Senior Executives. If there is an unresolved matter,
dispute or issue arising out of or relating to the existence, negotiation,
validity, formation, interpretation, breach, performance or application of this
Agreement (each, a “Dispute”) for which neither Party has the final decision
making authority as expressly provided elsewhere in this Agreement, either Party
will refer such Dispute to their respective Presidents (such persons, the
“Senior Executives”), or their designee(s), in writing for further discussion
and resolution. These individuals shall as soon as practicable meet and attempt
in good faith to resolve the Dispute and reach agreement. These individuals may
obtain the advice of other employees or consultants as they deem necessary or
advisable in order to make the decision. If these individuals cannot reach
agreement as to the Dispute within thirty (30) days of the Dispute being
referred to them, then such Dispute will be resolved as set out in this Article
14.

 

14.2          Mediation and Arbitration. If the Senior Executives are not able
to resolve such Dispute referred to them under Section 14.1 within thirty (30)
days, the Parties shall first refer such Dispute to proceedings under the
International Chamber of Commerce (“ICC”) Mediation Rules. If the dispute has
not been settled pursuant to the said Rules within forty-five (45) days
following the filing of a Request for Mediation or within such other period as
the parties may agree in writing, such dispute shall thereafter be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by one or more arbitrators appointed in accordance with the said Rules of
Arbitration. Except to the extent necessary to confirm an award or as may be
required by law, neither Party nor any arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
parties.

 

14.3          Patent Dispute Resolution. Any Dispute relating to the ownership,
scope, validity, enforceability or infringement of any Patent Rights shall be
submitted to a court of competent jurisdiction in which such Patent Rights
exist.

 

14.4          Payment Dispute Resolution. Notwithstanding the provisions of
Section 14.2, any dispute, controversy or claim relating to the calculation of
Cost of Manufacture or a payment made pursuant to this Agreement shall be
submitted for resolution to a member (the “Arbitrator”) of an accounting firm of
national standing selected by both Parties (and which shall not be the auditor
of either of the Parties) within thirty (30) days after notice of the dispute is
received or deemed to be received by a Party. If the Parties cannot agree on an
Arbitrator, the provisions of Section 14.2 shall apply. The Parties shall make
submissions to the Arbitrator within ninety (90) days after the selection of the
Arbitrator and the Arbitrator will select one Party’s submission. If the Parties
cannot agree on a member of the accounting firm, the provisions of Section 14.2
shall apply. The decision of the Arbitrator in selecting on Party’s submission
shall be final and binding on both Parties.

 

14.5          Waiver. EACH PARTY HERETO (1) WAIVES ITS RIGHT TO TRIAL UNDER ANY
ISSUE BY JURY WITH RESPECT TO ANY DISPUTE BROUGHT UNDER THIS AGREEMENT, (2) WITH
THE EXCEPTION OF RELIEF MANDATED BY STATUTE, ANY CLAIM TO PUNITIVE, EXEMPLARY,
MULTIPLIED, INDIRECT, CONSEQUENTIAL OR LOST PROFITS/REVENUES DAMAGES, AND (3)
ANY CLAIM FOR ATTORNEY FEES, COSTS AND PREJUDGMENT INTEREST.

 

 35  Confidential 



 



15.Miscellaneous.

 

15.1          Affiliates and Designees. Each Party has the right to exercise
their respective rights, perform their respective obligations and/or receive
performance of the other Party’s obligations hereunder through their Affiliates
or sublicensees.

 

15.2          Assignment.

 

(a)                Neither this Agreement nor any rights or obligations
hereunder may be assigned or otherwise transferred (whether by operation of Law,
general succession or otherwise) by either Party without the prior written
consent of the other Party, said consent not to be unreasonably withheld.

 

(b)               The above notwithstanding, either party may, without the other
party’s consent, assign such rights: (i) to an Affiliate; (ii) in connection
with the transfer or sale of all or substantially all of the business of such
Party to which the Agreement relates to a third party, whether by merger, sale
of stock, sale of assets or otherwise; and (iii) in connection with a Change of
Control.

 

(c)                The rights and obligations of the parties under this
Agreement shall be binding upon and enures to the benefit of the Parties and
their respective successors and permitted assigns. The Parties shall promptly
notify the other Party of any transfer under said Section 15.2 or any Change of
Control.

 

15.3          Counterparts. This Agreement may be executed in counterparts with
the same effect as if both Parties had signed the same document. All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument. Signature pages of this Agreement may be
exchanged by facsimile or other electronic means without affecting the validity
thereof.

 

15.4          No Contra Proferentem. This Agreement has been reviewed by each
Party’s professional advisors, and revised during the course of negotiations
between the Parties. Each Party acknowledges that this Agreement is the product
of their joint efforts, that it expresses their agreement, and that, if there is
any ambiguity in any of its provisions, no rule of interpretation favoring one
Party over another based on authorship will apply.

 

15.5          Entire Agreement. This Agreement, including the attached Schedules
constitutes the entire agreement between the Parties as to the subject matter of
this Agreement, and supersedes and merges all prior discussions,
representations, agreements and understandings regarding the same.

 

15.6          Time is of the Essence. Time is of the essence in all respects of
this Agreement.

 

15.7          Force Majeure. Neither Party is liable for a delay or failure in
the performance of any of its obligations hereunder (other than the payment of
money) if such delay or failure is due to causes beyond its reasonable control,
including acts of God, fires, floods, earthquakes, labor strikes, acts of war,
terrorism or civil unrest (“Force Majeure”); provided, however, that the
affected Party notifies the other Party in writing within thirty (30) days of
the Force Majeure event (and continues to provide monthly status updates to the
other Party for the duration of the effect); further provided that the affected
Party will use its reasonable efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and will continue
performance with reasonable dispatch whenever such causes are removed.

 

 36  Confidential 



 



15.8          Further Assurances. Each Party agrees to do and perform all such
further acts and things and will execute and deliver such other agreements,
certificates, instruments and documents necessary or that the other Party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and to evidence, perfect or otherwise confirm its rights
hereunder.

 

15.9          Headings. Headings and captions are for convenience only and are
not to be used in the interpretation of this Agreement.

 

15.10      Notices. Any notice required or permitted to be given by this
Agreement will be in writing, in English, and will be delivered by hand or
overnight courier with tracking capabilities or transmitted by confirmed
facsimile, charges (if any) prepaid and addressed as set forth below unless
changed by notice so given:

 

If to CELSEE:   Celsee, Inc.    

46701 Commerce Center Drive,

Plymouth, MI 48170,

USA

 

   

Attn: Kalyan Handique

Title: President & COO

    Facsimile:         If to Zomedica:   3928 Varsity Drive     Ann Arbor,
MI  48108     USA     Attn:  Jerry Solensky     Title:  Chief Executive Officer
          Facsimile: (734) 436-8680
E-mail:  jsolensky@zomedica.com

 

Any such notice will be deemed given or made and received on the date delivered
provided that if that day is not a Business Day then the notice will be deemed
to have been given or made and received on the next Business Day. A Party may
add, delete (so long as at least one person is remaining), or change the person
or address to which notices should be sent at any time upon written notice
delivered to the other Party in accordance with this Section 15.10 (Notices).

 

15.11      Relationship of the Parties. Each Party is an independent contractor
under this Agreement. Nothing contained herein is intended or is to be construed
so as to constitute Zomedica and Celsee as partners, agents or joint venturers.
Neither Party has any express or implied right or authority to assume or create
any obligations on behalf of or in the name of the other Party or to bind the
other Party to any contract, agreement or undertaking with any Third Party.

 

 37  Confidential 



 



15.12      Severability. If any one or more of the provisions of this Agreement
is held to be invalid or unenforceable, the provision will be considered severed
from this Agreement and will not serve to invalidate any remaining provisions
hereof. The Parties will negotiate in good faith to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

 

15.13      Third Party Beneficiaries. Except as expressly provided with respect
to Celsee Indemnitees or Zomedica Indemnitees in Article 12 (Indemnification)
(for whom Celsee and Zomedica, respectively, hold such rights in trust), there
are no third-party beneficiaries intended hereunder and no Third Party will have
any right or obligation hereunder.

 

15.14      Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder is not be deemed to be a waiver of such
obligation. Waiver of any breach of any provision hereof is not be deemed to be
a waiver of any other breach of such provision or any other provision on such
occasion or any other occasion. No waiver, modification, release or amendment of
any right or obligation under or provision of this Agreement will be valid or
effective unless in writing and signed by all Parties hereto.

 

15.15      Vienna Convention. The United Nations Convention on Contracts for the
International Sale of Goods (also called the Vienna Convention) will not be
applicable to this Agreement or the transactions contemplated by this Agreement.

 

15.16      Governing Law. This Agreement and any dispute hereunder will be
governed by the laws of the state of Delaware and the federal laws of the United
States of America applicable therein. Subject to the provisions of Section 14,
the Parties attorn to the non-exclusive jurisdiction of the courts of Michigan.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

 38  Confidential 



 



IN WITNESS WHEREOF, the Parties have executed this Agreement by proper persons
thereunto duly authorized as of the Effective Date set forth above.

 

 

 

CELSEE, Inc.   Zomedica Pharmaceuticals Corp.           By: /s/ Kaylan Handique
  By: /s/ Gerald Solensky Jr. Title: President   Title: Chairman and CEO Date:
December 20, 2017   Date: December 20, 2017



 

 

 

 

 



 39  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

SCHEDULE A

COLLABORATION PRODUCT DEVELOPMENT PLAN

 

[*]

 

 

 

 

 

 

 

 



 40  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

SCHEDULE B

 

CELSEE PATENT RIGHTS

 

[*]

 

 

 

 

 

 

 



 41  Confidential 



 

SCHEDULE C

COMPLIANCE SCHEDULE AND CODE OF CONDUCT

 

Compliance with Laws including FCPA/CFPOA and HIPAA/PIPEDA

 

1.1.Each Party acknowledges that the other Party aims to perform its activities,
and to have parties who enter into business arrangements with them to perform
their activities under such arrangements, in accordance with the highest ethical
standards and best industry practices, including without limitation any
voluntary codes of practice applicable in the industry for the research. Each
Party agrees to use commercially reasonable efforts to help ensure that the
other Party does not fail to meet such aim with respect to activities hereunder
through any violation of the Canadian Corruption of Foreign Public Officials Act
(the “CFPOA”) or the U.S. Foreign Corrupt Practices Act (the “FCPA”), as
applicable.

 

1.2.Each Party shall comply with all applicable Laws concerning its efforts in
any country or jurisdiction where it is providing work hereunder or otherwise
applying to any of its activities under this Agreement. Neither party shall
perform any actions that are prohibited by local and other anti-corruption laws,
including the CFPOA or the FCPA (collectively “Anti-Corruption Laws”) that may
be applicable to one or both parties to the Agreement. Without limiting the
foregoing, neither party shall make any payments, or offer or transfer anything
of value, to any government official or government employee, to any political
party official or candidate for political office or to any other third party
related to the transaction in a manner that would violate Anti-Corruption Laws.

 

1.3.Health Care Professionals Engaged on Behalf of Each Party.  “Health Care
Professional” or "HCP" is defined as (i) any person who is licensed by a
province or state to provide health care services directly or indirectly to
patients, such as a physician, a nurse, a technician, a psychologist, or a lab
specialist and/or (ii) any person or organization to whom Zomedica markets its
products and services that is in a position to influence the selection of the
products furnished or purchased, including but not limited to hospitals and
health systems, administrators, procurement personnel, group purchasing
organizations, pharmacy benefit managers, and business people. In the case of
use of animals, Health Care Professional includes and Veterinarian assistants
and technicians.

 

1.4.Compliance Obligations Related to Engagement of Health Care Professionals. 
If applicable, the Parties shall, with respect to each HCP engaged under this
Agreement or the Development Plan:

 

a.  ensure that the HCP’s services are provided in compliance with all
applicable laws and regulations, including but not limited to: Laws pertaining
to the promotion of products regulated by (i) the Health Canada or the United
States Food and Drug Administration (FDA), (ii) the Canadian Competition Bureau
or the U.S. Federal Trade Commission, and (iii) other state, provincial or
federal regulatory agencies; laws, regulations and guidance pertaining to
federal, provincial and state anti-kickback and submission of false claims to
governmental or private health care payors, or (iv) applicable analogous or
corresponding laws of the applicable jurisdiction (collectively, “Health Care
Compliance” or “HCC”); provincial, state and federal laws and regulations
relating to the protection of individual and patient privacy; and any other laws
and regulations applicable to such services;

 

b.  ensure that HCP’s services are provided in compliance with each Party’s
written policies and procedures of which the other Party is provided notice,
including, but not limited to, applicable policies and procedures related to the
U.S. FDA and Health Care Compliance, Health Canada, the Canadian Food and Drugs
Act and Regulations, the Canadian Personal Information Protection and Electronic
Documents Act (“PIPEDA”), substantially similar provincial legislation and the
protection of individual and patient privacy;

 

 42  Confidential 



 



c. ensure that each HCP is:

 

(i)  not excluded from a U.S. Federal health care program as outlined in
Sections 1128 and 1156 of the Social Security Act (see the Office of Inspector
General of the Department of Health and Human Services List of Excluded
Individuals/Entities at
http://www.oig.hhs.gov/FRAUD/exclusions/listofexcluded.html) or any Canadian
health care or animal care programs;

 

(ii)  not debarred by the U.S. FDA under 21 U.S.C. 335a (see the FDA Office of
Regulatory Affairs Debarment List at
http://www.fda.gov/ora/compliance_ref/debar/);

 

(iii)  not otherwise excluded from contracting with the U.S. federal government
(see the Excluded Parties Listing System at http://epls.arnet.gov) to the extent
that foreign entities are not restricted from contracting with the U.S. federal
government or the Canadian federal or provincial governments; and

 

(iv) for HCPs (including veterinarians) who are health care practitioners, duly
licensed in the state or province where he or she is currently practicing and
not on probation and have never been on probation with the agency or board or
college responsible for his or her licensure;

 

d.  ensure that each HCP is qualified and authorized to perform the services as
may be agreed to by Celsee and Zomedica in the Development Plan, or required by
Law or any applicable authority, including, but not limited to, any required
ethics or other authorizations from federal, state, provincial or local
government agencies for HCPs who are employees of such agencies.  Also, Each
Party shall ensure that each HCP is not limited in providing these services by
any obligation to third parties; and

 

e.  compensate each HCP the fair market value for his/her services, based on the
services provided, and in a manner that does not take into account the volume or
value of any prescriptions, referrals or business generated among the parties.  

 

1.5Promotion of Zomedica’s products. Celsee shall not make any representation
relating to Zomedica’s products or to Zomedica’s clinical (animal) outcomes,
unless such representations have been reviewed and approved in advance by
Zomedica.  Celsee further agrees that, in the event that Celsee fails to observe
any limitations imposed by the Zomedica on such product representations or
representations concerning clinical outcomes, Zomedica shall have the right to
immediately terminate this Agreement.

 

1.6Protected Health Information under the Canadian PIPEDA, substantially similar
provincial legislation such as the Ontario Personal Health Information
Protection Act, 2004 and the U.S. HIPAA.  If applicable, in the event that the
Development Plan requires the use or disclosure of Personal Health Information
or Protected Health Information (as defined under PIPEDA, substantially similar
provincial legislation or the U.S. HIPAA Privacy Requirements or analogous
legislation of the applicable jurisdiction) by HCPs, each Party shall ensure
that the program complies with any applicable privacy laws, including as
applicable the PIPEDA (and substantially similar provincial legislation, such as
the Ontario Personal Health Information Protection Act, 2004) and HIPAA Privacy
Requirements that apply to such Personal Health Information or Protected Health
Information.  The “HIPAA Privacy Requirements” refer collectively to the
applicable provisions of the Administrative Simplification section of HIPAA -
the Health Insurance Portability and Accountability Act of 1996, (as codified at
42 U.S.C. § 1320d - d-8) and any regulations promulgated there under, including
without limitation, the federal privacy regulations (45 CFR Parts 160 and 164)
and the federal security standards (45 CFR Part 142).

 

 43  Confidential 



 



1.7Consent to Use and Disclose Information.  If applicable, in the event that
the Development Plan requires direct interactions with patients, consumers or
caregivers, each Party shall obtain written consent from any such person
providing each Party the right to use and disclose the information collected
from such persons, as set forth in the Development Plan. To the extent that the
Development Plan or activities requires testing or application to animals, then
the Parties shall comply with the applicable Laws and highest ethical standards
governing animal testing and welfare, such as in the United States, the Animal
Welfare Act of 1966 (“AWA”), and the Animal Welfare Regulations and provide for
an Institutional Animal Care and Use Committee (“IACUC”).

 

 

 

 

 

 

 



 44  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

SCHEDULE D

CUSTOMER SERVICE REQUIREMENTS

 

[*]

 

 

 

 

 

 



 45  Confidential 



 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

SCHEDULE E

QUALITY CONTROL

 

[*]

 

 

 

 

 

 

 



 46  Confidential 



 

Schedule F – Private Placement and Registration Rights Rider

 

 

(a)                   In connection with the issuance of Zomedica shares to
Celsee, Celsee makes the following representations and warranties to Zomedica
set forth in subsection (b) below, and Zomedica makes the following covenants to
Celsee, set forth in subsections (c) – (r) below.

 

(b)                   Celsee hereby represents and warrants to Zomedica as
follows:

 

(i)                 On the date hereof and on each date on which it receives
Zomedica common shares hereunder (collectively, the “Securities”), Celsee is and
will be an “accredited investor” as defined in Rule 501(a) under the Securities
Act of 1933, as amended (the “Securities Act”). Celsee maintains its principal
executive office at the location specified in the introductory paragraph of this
Agreement.

 

(ii)               The Securities to be received by Celsee hereunder will be
acquired for such Investor’s own account, not as nominee or agent, and not with
a view to the resale or distribution of any part thereof in violation of the
Securities Act, and Celsee has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to Celsee’s right at all times to
sell or otherwise dispose of all or any part of such Securities in compliance
with applicable federal and state securities laws. Nothing contained herein
shall be deemed a representation or warranty by Celsee to hold the Securities
for any period of time. Such Investor is not a broker-dealer registered with the
Securities and Exchange Commission (the “Commission”) under the Securities
Exchange Act of 1934, as amended (the “Exchanger Act”), or an entity engaged in
a business that would require it to be so registered.

 

(iii)             Celsee acknowledges that it can bear the economic risk and
complete loss of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.

 

(iv)             Celsee has had an opportunity to receive all information
related to Zomedica requested by it and to ask questions of and receive answers
from Zomedica regarding Zomedica, its business and the terms and conditions of
the Securities. Celsee acknowledges that it has had access to Zomedica’s filings
with the Commission as well as filings made by Zomedica with applicable Canadian
securities regulators.

 

(v)               Celsee understands that the Securities are characterized as
“restricted securities” under the U.S. federal securities laws inasmuch as they
are being acquired from Zomedica in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances.

 

 47  Confidential 



 



(vi)             Celsee did not learn of the investment in the Securities as a
result of any general solicitation or general advertising.

 

(vii)           Celsee acknowledges and understands that because Zomedica was
previously a “shell company” as defined in Rule 405 under the Securities Act,
the provisions of Rule 144(i) under the Securities Act will apply with respect
to any resale of the Securities pursuant to such Rule 144.

 

(viii)         Celsee acknowledges and understands that certificates evidencing
the Securities will bear the following or any similar legend:

 

“The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities are sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

 

(c)    Following the issuance of any Securities to Celsee under the Agreement,
Zomedica shall use its commercially reasonable efforts to register such
Securities for resale or other disposition by Celsee within 90 days of the date
of such receipt. Zomedica shall notify Celsee promptly upon effecting such
registration. Subject to any permitted “Black-Out Periods” (as described below),
Zomedica shall use its commercially reasonable efforts to maintain the
effectiveness of any such registration until the earlier of (i) the date on
which all of the Securities so registered have been sold by Celsee or its
transferees or (ii) the date on which such Securities may be sold under Rule 144
(the period of such registration being referred to herein as the “Registration
Period”). Subject to any comments from the Staff of the Commission, such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A;

 

(d)   Zomedica shall have the right to suspend its obligation to register the
Securities as provided in clause (c) above or to maintain the registration of
such Securities during the Registration Period and the use of any prospectus
during the Registration Period as follows: (i) for a period commencing on
December 15 of any calendar year until such time as either (A) a post-effective
amendment to any registration statement on Form S-1 registering the Securities
containing audited financial statements for the year then ended is declared
effective by the Commission or (B) Zomedica files its Annual Report on Form 10-K
in the case of any registration statement on Form S-3 registering the
Securities, (ii) for such period of time as determined by Zomedica in the good
faith exercise of its business judgment if Zomedica furnishes to Celsee a
certificate signed by Zomedica’s chief executive officer or chief financial
officer stating that in his or her good faith judgment it would be materially
detrimental to Zomedica and its shareholders for such registration statement to
either become effective or remain effective because such action would (A)
materially delay, hinder or otherwise interfere with a material acquisition,
corporate reorganization, collaboration, joint venture or other similar
transaction involving Zomedica; (B) require the disclosure of material
non-public information that Zomedica has a bona fide business purpose for
preserving as confidential; (C) render Zomedica unable to comply with
requirements under the Securities Act or Exchange Act, then Zomedica shall have
the right to defer taking action with respect to such filing; or (D) interfere
in any material respect with a proposed capital raise by Zomedica; or (iii) for
such period of time as determined by Zomedica to amend or supplement the
registration statement or prospectus covering such Securities so that
registration statement or prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the prospectus in light
of the circumstances under which they were made, not misleading. Each of such
periods is referred to herein as a “Black-Out Period.” Except for any Black-Out
Period arising pursuant to clause (i) above, no Black-Out Period shall continue
for more than 60 days and the total Black-Out Periods in any 12-month period
shall not exceed a total of 120 days. During any Black-Out Period (other than a
Black-Out Period covered by clause (ii)(D) above), Zomedica shall not effect the
registration of securities for its own account or the account of another selling
shareholder. Zomedica shall promptly (i) notify Celsee in writing of the
commencement of a Black-Out Period, but shall not (without the prior written
consent of Celsee) disclose to Celsee any material non-public information giving
rise to a Black-Out Period, (ii) advise Celsee in writing to cease all sales of
the Securities under the related registration statement and prospectus until the
end of the Black-Out Period and (iii) use its commercially reasonable efforts to
terminate a Black-Out Period as promptly as practicable.

 

 48  Confidential 



 



(e)    Except during a Black-Out Period, Zomedica shall promptly notify Celsee,
at any time prior to the end of the Registration Period, upon discovery that, or
upon the happening of any event as a result of which, the registration statement
or prospectus covering the Securities includes an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the prospectus in light
of the circumstances under which they were made, not misleading, and promptly
(but in any event within thirty (30) days) prepare, file with the Commission and
furnish to Celsee (including delivery pursuant to Rule 172 under the Securities
Act) a supplement to or an amendment of such registration statement or
prospectus as may be necessary to correct such misstatement or omission.

 

(f)    Celsee shall furnish in writing to Zomedica the information set forth in
the selling shareholder’s questionnaire attached hereto as Exhibit B to effect
the registration of such Securities and shall execute such documents in
connection with such registration as Zomedica may reasonably request. Celsee
shall provide such information to Zomedica at least two (2) business days prior
to the first anticipated filing date of the related registration statement. In
the event that Celsee fails to provide a completed questionnaire on a timely
basis and such failure continues for a period of five (5) business days after
Zomedica provides Celsee with written notice of such failure, Zomedica’ s
obligation to register such Securities shall terminate with respect to such
Securities.

 

 49  Confidential 



 



(g)   Celsee agrees to cooperate with Zomedica as reasonably requested by
Zomedica in connection with the preparation and filing of a registration
statement hereunder, unless Celsee has notified Zomedica in writing of its
election to exclude its Securities from such registration statement

 

(h)   Celsee agrees that, upon receipt of any notice from Zomedica (i) during
any permitted Black-Out Period or (ii) the happening of an event pursuant to
clause (e) above, Celsee will immediately discontinue disposition of Securities
pursuant to the registration statement covering such Securities, until such
permitted Black-Out Period has ended or Celsee is advised by Zomedica that such
dispositions may again be made.

 

(i)     If at any time following the date of this Agreement that any Securities
are not eligible for sale under Rule 144 (i) there is not one or more effective
registration statements covering the Securities and (ii) Zomedica proposes for
any reason to register any Common Shares under the Securities Act (other than
pursuant to a registration statement on Form S-4 or Form S-8 (or a similar or
successor form)) with respect to an offering of Common Shares by Zomedica for
its own account or for the account of any of its shareholders, it shall at each
such time promptly give written notice to Celsee of its intention to do so (but
in no event less than twenty (20) days before the anticipated filing date) and,
to the extent permitted under the provisions of Rule 415 under the Securities
Act (if the registration is a shelf registration) and pari passu with the terms
of any registration rights granted to other shareholders, include in such
registration all Securities with respect to which Celsee requests in writing be
included therein within ten (10) days after receipt of Zomedica’s notice. Such
notice shall offer Celsee the opportunity to register such number of Securities
as Celsee may request and shall indicate the intended method of distribution of
securities covered by such registration statement.

 

(j)     Notwithstanding the foregoing, (i) if Celsee has exercised its option to
include some or all of its Securities in an offering under (i) above, and such
registration involves an underwritten public offering, (A) Celsee must sell its
Securities to, if applicable, the underwriter(s) at the same price and subject
to the same underwriting discounts and commissions that apply to the other
securities sold in such offering and subject to Celsee entering into customary
underwriting documentation for selling shareholders in an underwritten public
offering, and (B) Celsee’s right to include Securities in such registration
shall be subject to cut-back (pro rata with any other selling shareholders
seeking to include their securities in such registration) in the event that the
managing underwriter of such offering determines that the inclusion of all or
some of such Securities would be impracticable or inadvisable, and (ii) if, at
any time after giving written notice of its intention to register any Securities
pursuant to clause (i) above and prior to the effective date of the registration
statement filed in connection with such registration, Zomedica shall determine
for any reason not to cause such registration statement to become effective
under the Securities Act, Zomedica shall deliver written notice to Celsee and,
thereupon, shall be relieved of its obligation to register any Securities in
connection with such registration.

 

 50  Confidential 



 



(k)   In connection with the registration of Securities hereunder, Zomedica
shall:

 

(i)                 Except during any Black-Out Period, prepare and file with
the Commission such amendments and supplements to such registration statement,
and the prospectus used in connection with such registration statement, as may
be necessary to comply with the Securities Act in order to enable the
disposition of all securities covered by such registration statement;

a)                   

(ii)               make available to Celsee an electronic copy of the
preliminary and final prospectus in accordance with Rule 173, or in the
alternative, furnish such numbers of hard copies of a prospectus, including a
preliminary prospectus, as required by the Securities Act, and such other
documents as Celsee may reasonably request in order to facilitate their
disposition of their Securities

(iii)             promptly notify Celsee of the happening of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;

(iv)             use its commercially reasonable efforts to cause all such
Securities covered by such registration statement to be listed on each
securities exchange and trading system (if any) on which similar securities
issued by Zomedica are then listed;

 

(v)               provide a transfer agent and registrar for all Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Securities, in each case not later than the effective date of such registration;

 

(vi)             notify Celsee promptly after Zomedica receives notice thereof,
of the time when such registration statement has been declared effective or a
supplement to any prospectus forming a part of such registration statement has
been filed;

 

 51  Confidential 



 



(vii)           after such registration statement becomes effective, notify
Celsee of any request by the Commission that Zomedica amend or supplement such
registration statement or prospectus; and,

 

(viii)         in connection with any sale or other disposition of Securities
pursuant to Rule 144, cooperate with Celsee to effect the removal of any
restrictive legend in connection with such sale or other disposition and, in
connection therewith, cause its counsel to provide to the transfer agent for the
Securities a customary opinion of counsel that such legend may be removed in
connection with such sale or other disposition provided Celsee has provided to
Zomedica such documentation, including a customary broker’s letter, as
Zomedica’s counsel may reasonably request in connection with such opinion.

 

(l)     Zomedica will pay all of its expenses associated with effecting the
registration of the Securities or removal of any Rule 144 legend, including
filing and printing fees, Zomedica’s counsel and accounting fees and expenses,
costs associated with clearing the Securities for sale under applicable state
securities laws and listing and transfer agent fees. Celsee shall be responsible
for its own fees and expenses in connection with any such registration,
including its counsel and accounting fees, discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Securities being sold.

 

(m) To the extent permitted by law, Zomedica will indemnify and hold harmless
Celsee and its officers and directors and each person, if any, who controls
Celsee within the meaning of the Securities Act (collectively, “Celsee
Indemnified Parties”), against any Damages (defined below), and Zomedica will
promptly reimburse such Celsee Indemnified Parties for all reasonable
out-of-pocket costs and expenses (including the reasonable fees and
disbursements of counsel) in connection with investigating or defending any
claim or proceeding for Damages as such costs and expenses are incurred;
provided, however, that the indemnity agreement contained in this subsection (m)
shall not apply to amounts paid in settlement of any such claim or proceeding if
such settlement is effected without the consent of Zomedica, which consent shall
not be unreasonably withheld, nor shall Zomedica be liable for any Damages to
the extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of Celsee expressly for use in connection with such registration.

 

(n)   To the extent permitted by law, Celsee will indemnify and hold harmless
Zomedica, and each of its directors, each of its officers who has signed the
registration statement and each person, if any, who controls Zomedica within the
meaning of the Securities Act (collectively, “Zomedica Indemnified Party”)
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of Celsee
expressly for use in connection with such registration; and Celsee will promptly
reimburse such Zomedica Indemnified Parties for all reasonable out-of-pocket
costs and expenses (including the reasonable fees and disbursements of counsel)
in connection with investigating or defending any claim or proceeding for
Damages as such costs and expenses are incurred; provided, however, that the
indemnity agreement contained in this subsection (n) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of Celsee, which consent shall not be unreasonably
withheld; and provided, further, that in no event shall the aggregate amounts
payable by Celsee by way of indemnity or contribution under this subsection (m)
exceed the gross proceeds received by Celsee from the sale of Securities
pursuant to such registration.

 

 52  Confidential 



 



(o)   As used herein, the term “Damages” shall mean any loss, damage, or
liability (joint or several) to which a party hereto may become subject under
the Securities Act, the Exchange Act, or other federal or state law, insofar as
such loss, damage, or liability (or any action in respect thereof) arises out of
or is based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement, prospectus or amendment
or supplement thereto; or (ii) an omission or alleged omission to state therein
a material fact required to be stated therein, or necessary to make the
statements therein, except in the case of a registration statement, in light of
the circumstances under which they were made not misleading.

 

(p)   Any person entitled to indemnification hereunder shall (i) give prompt
notice to the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any person entitled to indemnification hereunder shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or (c)
in the reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

 

 53  Confidential 



 



(q)   To provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either (i) any party otherwise entitled
to indemnification hereunder makes a claim for indemnification pursuant to this
Agreement but it is judicially determined that such indemnification may not be
enforced in such case, or (ii) contribution under the Securities Act may be
required on the part of any party hereto for which indemnification is provided
under this Agreement, then, and in each such case, then the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Damages in such proportion as is appropriate to reflect the
relative fault of the indemnified party and the indemnifying party, as well as
any other relevant equitable considerations. No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall Celsee’s liability pursuant to this section
(q), when combined with the amounts paid or payable by Celsee pursuant to
section (n), exceed the gross proceeds received by Celsee from the sale of
Securities pursuant to such registration.

 

(r)     Celsee’s registration rights as contained herein are personal to Celsee
and may not be assigned or otherwise transferred by Celsee, whether in
connection with the sale or other disposition of Securities or otherwise. Any
purported assignment or other transfer shall be null and void ab initio.

 

 



 54  Confidential 



 

Exhibit A

Plan of Distribution

 

The selling shareholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling common shares or interests
in common shares received after the date of this prospectus from a selling
shareholder as a gift, pledge, partnership distribution or other transfer, may,
from time to time, sell, transfer or otherwise dispose of any or all of their
common shares or interests in common shares on any stock exchange, market or
trading facility on which the common shares are traded or in private
transactions. These dispositions may be at fixed prices, at prevailing market
prices at the time of sale, at prices related to the prevailing market price, at
varying prices determined at the time of sale, or at negotiated prices.

 

The selling shareholders may use any one or more of the following methods when
disposing of common shares or interests therein:

 

b)ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

c)block trades in which the broker-dealer will attempt to sell the common shares
as agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

d)purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

e)an exchange distribution in accordance with the rules of the applicable
exchange;

 

f)privately negotiated transactions;

 

g)short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

h)through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

i)broker-dealers may agree with the selling shareholders to sell a specified
number of common shares at a stipulated price per share;

 

j)a combination of any such methods of sale; and

 

k)any other method permitted by applicable law.

 

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the common shares owned by them and, if they default
in the performance of their secured obligations, the pledgees or secured parties
may offer and sell the common shares, from time to time, under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act amending the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer the common shares in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

 55  Confidential 



 



In connection with the sale of our common shares or interests therein, the
selling shareholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common shares in the course of hedging the positions they assume. The selling
shareholders may also sell common shares short and deliver these common shares
to close out their short positions, or loan or pledge the common shares to
broker-dealers that in turn may sell these common shares. The selling
shareholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of common shares offered by this prospectus, which common
shares such broker-dealer or other financial institution may resell pursuant to
this prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling shareholders from the sale of the common
shares offered by them will be the purchase price of the common shares less
discounts or commissions, if any. Each of the selling shareholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common shares to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling shareholders also may resell all or a portion of the common shares
in open market transactions in reliance upon Rule 144 under the Securities Act,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling shareholders and any underwriters, broker-dealers or agents that
participate in the sale of the common shares or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
common shares may be underwriting discounts and commissions under the Securities
Act. Selling shareholders who are "underwriters" within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.

 

To the extent required, the common shares to be sold, the names of the selling
shareholders, the respective purchase prices and public offering prices, the
names of any agent, dealer or underwriter and any applicable commissions or
discounts with respect to a particular offer will be set forth in an
accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common shares may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common shares may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

 56  Confidential 



 



We have advised the selling shareholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of common shares in the
market and to the activities of the selling shareholders and their affiliates.
In addition, to the extent applicable we will make copies of this prospectus (as
it may be supplemented or amended from time to time) available to the selling
shareholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling shareholders may indemnify any broker-dealer
that participates in transactions involving the sale of the common shares
against certain liabilities, including liabilities arising under the Securities
Act.

 

We have agreed to indemnify the selling shareholders against liabilities under
the Securities Act relating to the registration of the common shares offered by
this prospectus.

 

We have agreed with the selling shareholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (i)
the date on which all of the common shares have been sold by the selling
shareholders or (ii) the date on which the common shares may be sold under Rule
144.

 

 



 57  Confidential 



 

Exhibit B to Schedule F

 

Zomedica Pharmaceuticals Corp.

 

Selling Shareholder Notice and Questionnaire

 

The undersigned beneficial owner of common shares, without par value (“Common
Shares”), of Zomedica Pharmaceuticals Corp. (the “Company”) understands that,
pursuant to the License Agreement, dated [DATE], it will be named as a selling
shareholder in the prospectus that forms a part of the Company's Registration
Statement on Form S-1 (the “Registration Statement”). The Registration Statement
registers for resale under the Securities Act of 1933, as amended (the
“Securities Act”), the Common Shares the undersigned beneficially owns that are
disclosed in response to Question 5(b) of this Questionnaire (the “Registrable
Securities”). The Company will use the information that the undersigned provides
in this Questionnaire to ensure the accuracy of the Registration Statement and
the prospectus.

 

Certain legal consequences arise from being named as a selling shareholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of securities to be registered under the Registration
Statement are advised to consult their own securities counsel regarding the
consequences of being named or not being named as a selling shareholder in the
Registration Statement and the related prospectus.

 

The undersigned acknowledges that by completing, dating, executing and returning
this Questionnaire to the Company, it is giving written notice to the Company of
its desire to have the Common Shares disclosed in response to Question 5(b) of
this Questionnaire included in the Registration Statement.

 

Please answer every question.

 

If the answer to any question is “none” or “not applicable,” please so state.

 

1.                  Name. Type or print the full legal name of the selling
shareholder.



   

 

2.                  Contact Information. Provide the address, telephone number,
fax number and email address of the selling shareholder.

 

Address:           Phone:     Fax:     Email:    



 58  Confidential 



 

3.                  Relationship with the Company. Describe the nature of any
position, office or other material relationship the selling shareholder has had
with the Company during the past three years.



       

 

4.                  Organizational Structure. Please indicate or (if applicable)
describe how the selling shareholder is organized.

 

Is the selling shareholder a natural person?

 

(If so, please mark the box and skip to Question 5.)

 

___ Yes  ___ No  

 

Is the selling shareholder a reporting company under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)?

 

(If so, please mark the box and skip to Question 5.)

 

___ Yes  ___ No  

 

Is the selling shareholder a majority-owned subsidiary of a reporting company
under the Exchange Act?

 

(If so, please mark the box and skip to Question 5.)

 

___ Yes  ___ No  

 

Is the selling shareholder a registered investment company under the Investment
Company Act of 1940?

 

(If so, please mark the box and skip to Question 5.)

 

___ Yes  ___ No  



 59  Confidential 



 

If the answer to all of the foregoing questions is “no,” please describe: (i)
the exact legal description of the selling shareholder (e.g., corporation,
partnership, limited liability company, etc.); (ii) whether the legal entity so
described is managed by another entity and the exact legal description of such
entity (repeat this step until the last entity described is managed by a person
or persons, each of whom is described in any one of (a) through (d) above);
(iii) the names of each person or persons having voting and investment control
over the Company's securities that the entity owns (e.g., director(s), general
partner(s), managing member(s), etc.).

 

(a)                Legal Description of Entity:



   

 

(b)               Name of Entit(ies)/(y) Managing Such Entity (if any):



       

 

(c)                Name of Entit(ies)/(y) Managing such Entit(ies)/(y) (if any):



       

 

(d)               Name(s) of Natural Person(s) Having Voting or Investment
Control Over the Shares Held by such Entit(ies)/(y):



   

 

5.                  Ownership of the Company’s Securities. This question covers
beneficial ownership of the Company’s securities. Please consult Appendix A to
this Questionnaire for information as to the meaning of “beneficial ownership.”
State (a) the number of Common Shares (including any Common Shares issuable upon
exercise of warrants or other convertible securities) that the selling
shareholder beneficially owned as of the date this Questionnaire is signed and
(b) the number of such Common Shares that the selling shareholder wishes to have
registered for resale in the Registration Statement:

 

(a)                Number of Common Shares and other equity securities owned:



   

 

(b)               Number of Common Shares owned to be registered for resale in
the Registration Statement:



   

 

6.                  Acquisition of Common Shares. If the selling shareholder did
not acquire the Common Shares to be sold directly from the Company please
describe below the manner in which the Common Shares were acquired including,
but not limited to, the date, the name and address of the seller(s), the
purchase price and pursuant to which documents (the “Acquisition Documents”) and
please forward such documents as provided below.



       

 

 60  Confidential 



 



7.                  Broker-Dealer Status.

 

(a)               

Is the selling shareholder a broker-dealer? ___ Yes  ___ No          

(b)              

If the answer to Section 7(a) is “yes,” did the selling shareholder receive the
Registrable Securities as compensation for investment banking services to the
Company?

 

Note: If the answer to 7(b) is “no,” SEC guidance has indicated that the selling
shareholder should be identified as an underwriter in the Registration
Statement.



___ Yes  ___ No          

(c)               

Is the selling shareholder an affiliate of a broker-dealer? ___ Yes  ___ No    
     

(d)              

If the selling shareholder is an affiliate of a broker-dealer, does the selling
shareholder certify that it purchased the Registrable Securities in the ordinary
course of business, and at the time of the purchase of the Registrable
Securities to be resold, the selling shareholder had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

Note: If the answer to 7(d) is “no,” SEC guidance has indicated that the selling
shareholder should be identified as an underwriter in the Registration
Statement.

 

___ Yes  ___ No  

 61  Confidential 



 

8.                  Plan of Distribution. The undersigned has reviewed the
proposed “Plan of Distribution” section in the Registration Statement and agrees
that the statements contained therein reflect its intended method(s) of
distribution. The undersigned agrees that it will only sell the Registrable
Securities pursuant to the Registration Statement in accordance with such “Plan
of Distribution.”

 

9.                  Legal Proceedings with the Company. Is the Company a party
to any pending legal proceeding in which the selling shareholder is named as an
adverse party?

 

  ___ Yes  ___ No  

State any exceptions here:

       

 

10.              Reliance on Responses. The undersigned acknowledges and agrees
that the Company and its legal counsel shall be entitled to rely on its
responses in this Questionnaire in all matters pertaining to the Registration
Statement and the sale of any Registrable Securities pursuant to the
Registration Statement.

 

The undersigned hereby acknowledges and is advised of the SEC’s Compliance and
Disclosure Interpretation 239.10 regarding short selling:

 

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

If the Company is required to file a new or additional registration statement to
register Registrable Securities beneficially owned by the selling shareholder,
the undersigned hereby agrees to complete and return to the Company, upon the
request of the Company, a new Questionnaire (in a form substantially similar to
this Questionnaire).

 

If the selling shareholder transfers all or any portion of its Registrable
Securities after the date on which the information in this Questionnaire is
provided to the Company, the undersigned hereby agrees to notify the
transferee(s) at the time of transfer of its rights and obligations hereunder.

 62  Confidential 



 



By signing below, the undersigned represents that the information provided
herein is accurate and complete. The undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Registration
Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein and the inclusion of such information in the Registration
Statement and the related prospectus and any amendments or supplements thereto.
The undersigned understands that such information will be relied upon by the
Company and its counsel in connection with the preparation or amendment of the
Registration Statement and the related prospectus.

 

 

 

[Signature Page Immediately Follows]

 



 63  Confidential 



 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated: ___________________

Beneficial Owner:

___________________________

By:___________________________

[Name:]

[Title:]

   

 

AS SOON AS POSSIBLE, PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 



  John D. Hogoboom   Lowenstein Sandler LLP   One Lowenstein Drive   Roseland,
NJ 07068   Fax:  (973) 597-2383   Email:  jhogoboom@lowenstein.com



 

 

 

 



 64  Confidential 



 

APPENDIX A

 

Definition of “Beneficial Ownership”

 

1.       A “Beneficial Owner” of a security includes any person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares:

 

(a) Voting power which includes the power to vote, or to direct the voting of,
such security; and/or

 

(b) Investment power which includes the power to dispose, or direct the
disposition of, such security.

 

Please note that either voting power or investment power, or both, is sufficient
for you to be considered the beneficial owner of shares.

 

2.       Any person who, directly or indirectly, creates or uses a trust, proxy,
power of attorney, pooling arrangement or any other contract, arrangement or
device with the purpose or effect of divesting such person of beneficial
ownership of a security or preventing the vesting of such beneficial ownership
as part of a plan or scheme to evade the reporting requirements of the federal
securities acts shall be deemed to be the beneficial owner of such security.

 

3.       Notwithstanding the provisions of paragraph (1), a person is deemed to
be the “beneficial owner” of a security if that person has the right to acquire
beneficial ownership of such security within 60 days, including but not limited
to any right to acquire: (a) through the exercise of any option, warrant or
right; (b) through the conversion of a security; (c) pursuant to the power to
revoke a trust, discretionary account or similar arrangement; or (d) pursuant to
the automatic termination of a trust, discretionary account or similar
arrangement; provided, however, any person who acquires a security or power
specified in (a), (b) or (c) above, with the purpose or effect of changing or
influencing the control of the issuer, or in connection with or as a participant
in any transaction having such purpose or effect, immediately upon such
acquisition shall be deemed to be the beneficial owner of the securities which
may be acquired through the exercise or conversion of such security or power.

 

 

 

 

65



Confidential





--------------------------------------------------------------------------------

